Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 1 of 68




                      COMPOSITE
                       EXHIBIT A
7/16/2020                            Case 1:20-cv-22952-BB Document 1-2 EnteredOCS
                                                                                 onSearch
                                                                                    FLSD Docket 07/16/2020 Page 2 of 68



                                   MIAMI-DADE COUNTY CLERK OF THE COURTS
                                   HARVEY RUVIN

                                                                          Contact Us    My Account
                                                                                                          

        CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

             BACK


             ANTHONY BURGOS VS DESIGNER FRAGRANCES & COSMETICS COMPANY ET AL


                            Local Case Number:      2019-017539-CA-01                                   Filing Date:   06/11/2019

                            State Case Number:      132019CA017539000001                           Judicial Section:   CA02

                        Consolidated Case No.:      N/A                                                 Case Type:     Discrimination - Employment or Other

                                     Case Status:   OPEN




              Parties                                                                                                                           Total Of Parties: 4   

            Party Description              Party Name                                             Attorney Information                            Other Attorney(S)

            Plaintiff                      Burgos, Anthony                                        B#: (Bar Number)363103
                                                                                                  N: (Attorney Name)Paul A Sack

            Defendant                      Designer Fragrances & Cosmetics Company                B#: (Bar Number)948799
                                                                                                  N: (Attorney Name)Sherril M Colombo

            Defendant AKA                  Kiehls                                                 B#: (Bar Number)948799
                                                                                                  N: (Attorney Name)Sherril M Colombo

            Defendant                      L OREAL USA, INC.                                      B#: (Bar Number)948799
                                                                                                  N: (Attorney Name)Sherril M Colombo



              Hearing Details                                                                                                                 Total Of Hearings: 1    

            Hearing Date                  Hearing Time            Hearing Code                  Description                                   Hearing Location

            05/22/2020                    9:45AM                  CMC                           Case Management Conference



              Dockets                                                                                                                         Total Of Dockets: 29    

                                                                        Docket          Event
                            Number         Date           Book/Page     Entry           Type        Comments

                            25             07/09/2020                   Motion to       Event
                                                                       Set Aside
                                                                        Default

                            24             07/09/2020                   Order           Event       IS HEREBY GRANTED
                                                                       Setting Aside
                                                                        Default

                            23             07/07/2020                   Motion for      Event       Parties: Designer Fragrances & Cosmetics Company; L OREAL USA INC.
                                                                       Extension of
                                                                        Time


              
                            22             07/07/2020                   Notice of
                                                                        Appearance
                                                                                        Event       Parties: Sherril M Colombo; Designer Fragrances & Cosmetics Company;
                                                                                                    Kiehls; L OREAL USA INC.
                                                                                                                                                                           

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                               1/4
7/16/2020                            Case 1:20-cv-22952-BB Document 1-2 EnteredOCS
                                                                                 onSearch
                                                                                    FLSD Docket 07/16/2020 Page 3 of 68
                                                                    Docket        Event
                            Number         Date         Book/Page   Entry         Type      Comments




                            21             06/03/2020               Receipt:      Event     RECEIPT#:2660065 AMT PAID:$10.00 NAME:PAUL A SACK 1210
                                                                                            WASHINGTON AVENUE SUITE 245 MIAMI BEACH FL 33139
                                                                                            COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-
                                                                                            SUMMONS ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH
                                                                                            TENDER AMT:$10.0

                            20             06/03/2020               Receipt:      Event     RECEIPT#:2660063 AMT PAID:$10.00 NAME:PAUL A SACK 1210
                                                                                            WASHINGTON AVENUE SUITE 245 MIAMI BEACH FL 33139
                                                                                            COMMENT: ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-
                                                                                            SUMMONS ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH
                                                                                            TENDER AMT:$10.0

                                           06/02/2020               20 Day        Service
                                                                    Summons
                                                                    Issued

                            19             06/02/2020               ESummons      Event     Parties: L OREAL USA INC.
                                                                   20 Day
                                                                    Issued

                                           06/02/2020               20 Day        Service
                                                                    Summons
                                                                    Issued

                            18             06/02/2020               ESummons      Event     Parties: Designer Fragrances & Cosmetics Company
                                                                   20 Day
                                                                    Issued

                            17             06/02/2020               (M) 20 Day    Event
                                                                   (C)
                                                                    Summons
                                                                    (Sub)
                                                                    Received

                            16             06/02/2020               (M) 20 Day    Event
                                                                   (C)
                                                                    Summons
                                                                    (Sub)
                                                                    Received

                            15             05/26/2020               Order on      Event
                                                                   Case
                                                                    Management
                                                                    Plan

                                           05/22/2020               Case          Hearing   CMC
                                                                    Management
                                                                    Conference

                            14             05/12/2020               Mot to File   Event
                                                                   Amended
                                                                    Complaint

                            13             05/12/2020               Notice:       Event
              

                            12             04/27/2020               Order         Event     ON 05-22-2020 AT 9:45AM
                                                                   Setting
                                                                    Management
                                                                    Conference

                            11             01/08/2020               Default       Event     Parties: Designer Fragrances & Cosmetics Company
              

                            10             10/18/2019               Amended       Event     FOR CLERK S DEFAULT
                                                                   Motion

                            9              10/11/2019               Notice of     Event     VERIFIED RETURN OF SERVICE
                                                                   Filing:

                            8              09/24/2019               Motion for    Event
                                                                                                                                                         
                                                                   Default


https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                             2/4
7/16/2020                            Case 1:20-cv-22952-BB Document 1-2 EnteredOCS
                                                                                 onSearch
                                                                                    FLSD Docket 07/16/2020 Page 4 of 68
                                                                       Docket           Event
                            Number         Date         Book/Page      Entry            Type        Comments




                            7              09/24/2019                  Service          Event
                                                                      Returned


                            6              06/26/2019                  Receipt:         Event       RECEIPT#:3540103 AMT PAID:$10.00 NAME:PAUL A SACK 1130
                                                                                                    WASHINGTON AVE STE 3 MIAMI BEACH FL 33139-4600 COMMENT:
                                                                                                    ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-SUMMONS
                                                                                                    ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                                                    AMT:$10.00

                                           06/25/2019                  20 Day           Service
                                                                       Summons
                                                                       Issued

                            5              06/25/2019                  ESummons         Event       Parties: Designer Fragrances & Cosmetics Company
                                                                      20 Day
                                                                       Issued

                            4              06/24/2019                  (M) 20 Day       Event
                                                                      (C)
                                                                       Summons
                                                                       (Sub)
                                                                       Received

                            3              06/13/2019                  Receipt:         Event       RECEIPT#:3530113 AMT PAID:$401.00 NAME:PAUL A SACK 1130
                                                                                                    WASHINGTON AVE STE 3 MIAMI BEACH FL 33139-4600 COMMENT:
                                                                                                    ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT FILING
                                                                                                    FEE 1 $401.00 $401.00 TENDER TYPE:E-FILING ACH TENDER
                                                                                                    AMT:$401.

                            2              06/11/2019                  Complaint        Event
              

                            1              06/11/2019                  Civil Cover      Event
              


             BACK
        Please be advised:

        The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
        completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
        and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
        Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
        contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
        Office.

        If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
        above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



                                                                                        General
                                                                                     Online Case Home

                                                                              Civil / Family Courts Information


                                                                                            Login



                                                                                  Help and Support
                                                                                        Clerk's Home

                                                                                     Privacy Statement


                                                                                        ADA Notice


                                                                                         Disclaimer

                                                                                         Contact Us                                                                           
                                                                                          About Us

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                                                    3/4
7/16/2020                            Case 1:20-cv-22952-BB Document 1-2 EnteredOCS
                                                                                 onSearch
                                                                                    FLSD Docket 07/16/2020 Page 5 of 68




                                                                       HARVEY RUVIN
                                                                         Miami-Dade County
                                                                          Clerk of the Courts

                                                                         73 W. Flagler Street
                                                                         Miami, Florida 33130

                                                                             305-275-1155


                                                             ©2020 Clerk of the Courts. All rights reserved.




                                                                                                                          

https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                              4/4
       Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 6 of 68
Filing # 90939572 E-Filed 06/1 1/2019 05:28:44 PM

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
   or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)




       I.          CASE STYLE
                                             IN THE CIRCUIT COURT OF THE ELEVENTH              JUDICIAL CIRCUIT
                                              IN AND FOR MIAMI-DADE      COUNTY, FLORIDA




                                                                        Case No.:
                                                                        Judge:
   Anthony Burgos
   Plaintiff
                 vs.

   Designer Fragrances & Cosmetics Company
   Defendant



       II.         TYPE OF CASE


                                                                                       Non-homestead residential foreclosure
                  Condominium                                                          $250,00 or more

               . Contracts and indebtedness                                            Other real property actions $0 - $50,000
                                                                                       Other real property actions $50,001 - $249,999
               O Eminent domain
                                                                                       Other real property actions $250,000 or more
               O Auto negligence
               O Negligence - other
                                                                                       Professional malpractice
                  .     Business governance
                                                                                         .       Malpractice - business
                        Business torts
                                                                                         .       Malpractice - medical
                  .     Environmental/Toxic tort
                                                                                         .       Malpractice - other professional
                 .      Third party indemnification
                                                                                 J2L   Other
                  .     Construction defect
                                                                                                 Antitrust/Trade Regulation
                        Mass tort
                                                                                                 Business Transaction
                        Negligent security
                                                                                                 Circuit Civil - Not Applicable
                        Nursing home negligence
                                                                                                 Constitutional challenge-statute or
                        Premises liability - commercial
                                                                                                 ordinance
                        Premises liability - residential
                                                                                                 Constitutional challenge-proposed
               . Products liability
                                                                                                 amendment
               . Real Property/Mortgage foreclosure
                                                                                                 Corporate Trusts
                        Commercial foreclosure $0 - $50,000
                                                                                         a       Discrimination-employment or other
                        Commercial foreclosure $50,001 - $249,999
                                                                                                 Insurance claims
                        Commercial foreclosure $250,000 or more
                                                                                                 Intellectual property
                        Homestead residential foreclosure $0 - 50,000
                                                                                                 Libel/Slander
                        Homestead residential foreclosure $50,001 -
                                                                                                 Shareholder derivative action
                        $249,999
                                                                                                 Securities litigation
                        Homestead residential foreclosure $250,000 or
                                                                                                 Trade secrets
                        more
                                                                                                 Trust litigation
                        Non-homestead residential foreclosure $0 -
                        $50,000
                        Non-homestead residential foreclosure
                        $50,001 -$249,999
    Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 7 of 68


                                                       COMPLEX BUSINESS COURT


        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes           No IEI



                   REMEDIES SOUGHT (check all that apply):
                       J2L     Monetary;
                               Non-monetary declaratory or injunctive relief;
                               Punitive


        IV.        NUMBER OF CAUSES OF ACTION: (                 )
                   (Specify)



                   2


        V.         IS THIS CASE A CLASS ACTION LAWSUIT?
                       .     Yes
                       IEI   No

        VI.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                       JEL   No
                       .     Yes - If "yes" list all related cases by name, case number and court:




        VII.       IS JURY TRIAL DEMANDED IN COMPLAINT?

                       M Yes
                             No




I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.


Signature s/ Paul A Sack             FLBarNo.: 363103
             Attorney or party                                                  (Bar number, if attorney)


        Paul A Sack            06/11/2019
                   (Type or print name)                                            Date
      Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 8 of 68
Filing # 90939572 E-Filed 06/1 1/2019 05:28:44 PM




               IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                                                   Case No.:
         ANTHONY BURGOS,


                 Plaintiff,
         vs.




         DESIGNER FRAGRANCES & COSMETICS COMPANY

         d/b/a KIEHL'S,


                 Defendant.




                                                     COMPLAINT


                 Plaintiff,    ANTHONY BURGOS, brings this action against Defendant, DESIGNER

         FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S ("DESIGNER"), and alleges as

         follows:

                 1.      This is an action for damages in excess of Fifteen Thousand Dollars ($15,000),

         exclusive of interest, costs, and fees.

                 2.      At all times material hereto, Plaintiff was a Florida resident and resident of Miami-

         Dade County and an "employee" of Defendant as defined by the applicable law referenced herein.

                3.       At all times material hereto, Defendant, DESIGNER, was a corporation with a place

         of business in Miami-Dade County at or about 540 Lincoln Road, Miami Beach, Florida 33139,

         engaged in commerce in the field of makeup retail and/or skin care retail and/or other retail, at all

        times material hereto was the "employer" of Plaintiff as that term is defined under the applicable

         law referenced herein, engaged along with its employees in interstate commerce, and has annual

         gross sales and/or business volume of Five Hundred Thousand ($500,000.00) Dollars or more. In

        justifiable reliance upon Defendant's representations and promises, Plaintiff accepted employment

         and began working for Defendant providing retail services. The work performed by the Plaintiff

        was directly essential to the business performed by Defendant.

                4.       Defendant, DESIGNER, discriminated against Plaintiff on the basis of race and/or

         ethnicity and/or origin.

                 5.      Plaintiff is of Puerto Rican descent and/or is African American.       Plaintiff was


                                                               1
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 9 of 68




         (f) On or about June 2016, Defendant, DESIGNER'S, Plaintiff was with the assistant
               manager Tizaira Velasquez and she approached him to go to the back for education.
               She mentioned to the manager on duty Nina Libron (full time manager on duty) that
               Anthony (Plaintiff) and I are going to the back to work on education.        Nina Libron
               replied "Black's to the back". This was said with the purpose and had the effect of
               disparaging Plaintiff.   This constituted discrimination and harmed Plaintiff.    Plaintiff
               communicated to manager Nina Libron that it was inappropriate. Tizaira Velasquez
               essentially shrugged;


         (g) Nina Libron acted eradicate towards Plaintiff. On or about August 2015, Nina Libron
               told Plaintiff to leave the store. She started screaming at Plaintiff, 1 cannot believe you
               told Chad (the regional manager) about the blacks to the back comment; she then asked
               Plaintiff to leave and said if he does not leave, then that is insubordination. Shortly
               after, the assistant manager Tizaira Velasquez called Plaintiff and essentially said you
               should come back because they might say you abandoned your shift. Plaintiff said
               essentially well you were there when she said I should leave, etc.


         (h) They made Plaintiff a part-time MOD (manager on duty) at one point, however, they
               did not give Plaintiff the full time position and he was denied the position at least three
               or four times in furtherance of the discrimination; despite that Plaintiff was one of the
               highest producing people and was with the company for years;


         (i) It was clear to Plaintiff and others that Plaintiff was being discriminated against;
               Plaintiff was periodically contacted by HR, and he expressed these concerns to HR;
               shortly after, Plaintiff would get a warning from the HR person;


         (j) Upon information and belief, there have been multiple and repeated complaints of
               discrimination of a similar type and frequency and of other types by other employees
               against Defendant, DESIGNER, including without limitation throughout and following
               the entire period of time worked by Plaintiff;


         (k) Human Resource personnel were rotated and terminated multiple times as a result of
               the ongoing discrimination; and/or


         (1) There were many other instances of discriminatory conduct by Defendant, DESIGNER.
               Many people repeatedly left because of the toxic environment.


                             COUNT 1: FLORIDA DISCRIMINATION CLAIM


         8.        Plaintiff re-alleges Paragraphs 1-7 as if fully set forth herein.

         9.        This Count is a claim for damages brought by Plaintiff against Defendant,

  DESIGNER, under, Florida's employment discrimination laws, including the Florida Civil Rights

  Act and Fla. Stat. § 760.10. Venue is proper because the events giving rise to this claim arose in

  Miami-Dade County.

         10.       Defendant was an employer of Plaintiff; Plaintiff was an employee protected by the
                                                      3
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 10 of 68




   Florida Civil Rights Act and Fla. Stat. § 760.10, and Defendant was an employer subject to the

   Florida Civil Rights Act and Fla. Stat. § 760.10.

           11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same

   have been waived or abandoned. The U.S. Equal Employment Opportunity Commission

   ("EEOC") has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and

   properly presented to the EEOC and, thus, this claim is timely brought within the applicable

   statutory period.

           12.    Plaintiff has retained the services of the undersigned to represent him in this action

   and is obliged to pay for the legal services provided.

           13.         Defendant, DESIGNER'S,       employees and/or agents discriminated against

   Plaintiff.

           14.    The discrimination was used as the basis for employment decisions affecting

   Plaintiff and negatively affected the terms, conditions, and privileges of his employment and

   harmed Plaintiff.

           15.    In response to Plaintiffs complaints, he was reprimanded. Management and/or

   employees were malicious and cruel and treated Plaintiff in a demeaning manner; management

   both directed and permitted Defendant, DESIGNER, and Defendant, DESIGNER'S, agents to

   punish Plaintiff for reporting discrimination.

           16.    Management punished him with fake disciplinary write-ups.

           17.    By Defendant,     DESIGNER'S,        intentional and   willful   conduct,   actions,   and

   omissions, Defendant condoned and encouraged discrimination of Plaintiff.

           18.    Plaintiff was treated differently and in a disparate manner than white employees

   and/or employees of different ethnicity and/or of different race because of the discrimination.

           19.    Plaintiff was treated differently and in a disparate manner than employees who were

   not African American and/or was treated differently than those who were not Puerto Rican.

          20.     Defendant acted with malice and reckless indifference in its actions. The severe and

   pervasive discrimination created a hostile environment that interfered with Plaintiff s work

   performance and created an intimidating and offensive work environment. The discrimination and

   mistreatment was well known to other agents and employees.

          21.     Plaintiff s complaints of discrimination were disregarded, and submission to the

   discrimination was implicitly a term or condition of Plaintiffs employment and continued

   employment.


                                                       4
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 11 of 68




          22.     This discrimination constituted discrimination because of race and/or because of

   ethnicity and/or because of origin.

          23.     The conduct had the purpose and effect of unreasonably interfering with Plaintiffs

   work performance and created an intimidating, hostile, and offensive working environment.

          24.     Plaintiff seeks recovery of all attorneys' fees and costs recoverable under the law

   referenced herein; Florida's Civil Rights Act; and all other applicable law.

          WHEREFORE, the Plaintiff demands Trial by Jury, judgment against the Defendant for

   damages suffered, attorneys' fees; and such other relief as the Court may deem just and proper.

                        COUNT II: TITLE VII DISCRIMINATION


          25.     Plaintiff re-alleges Paragraphs 1-7 as if fully set forth herein.

          26.          This Count is a claim for damages brought by Plaintiff, Maribel Rivera, against

   Defendant, 2K Clevelander, LLC, under, Title VII of the Federal Civil Rights Act, 42 U.S.C. §

   2000e etseq. and 42 U.S.C. § 1981a. Venue is proper because the events giving rise to this claim

   arose in Miami-Dade County.

          27.     Defendant was an employer of Plaintiff; Plaintiff was an employee protected by

   Title VII, and Defendant was an employer subject to Title VII.

          28.     Plaintiff has complied with all conditions precedent to bringing this suit, or same

   have been waived or abandoned. The U.S. Equal Employment Opportunity Commission

   ("EEOC") has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and

   properly presented to the EEOC and, thus, this claim is timely brought within the applicable

   statutory period.

          29.     Plaintiff has complied with all conditions precedent to bringing this suit, or same

   have been waived or abandoned. The U.S. Equal Employment Opportunity Commission

   ("EEOC") has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and

   properly presented to the EEOC and, thus, this claim is timely brought within the applicable

   statutory period.

          30.     Plaintiff has retained the services of the undersigned to represent him in this action

   and is obliged to pay for the legal services provided.

          31.     The discrimination was used as the basis for employment decisions affecting

   Plaintiff and negatively affected the terms, conditions, and privileges of his employment and

   harmed Plaintiff.

          32.     In response to Plaintiff s complaints, he was reprimanded. Management and/or
                                                     5
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 12 of 68




   employees were malicious and cruel and treated Plaintiff in a demeaning manner; management

   both directed and permitted Defendant, DESIGNER, and Defendant, DESIGNER'S, agents to

   punish Plaintiff for reporting discrimination.

          33.     Management punished him with fake disciplinary write-ups.

          34.     By Defendant, DESIGNER'S,          intentional and willful conduct, actions, and

   omissions, Defendant condoned and encouraged discrimination of Plaintiff.

          35.     Plaintiff was treated differently and in a disparate manner than white employees

   and/or employees of different ethnicity and/or of different race because of the discrimination.

          36.     Plaintiff was treated differently and in a disparate manner than employees who were

   not African American and/or was treated differently than those who were not Puerto Rican.

          37.     Defendant acted with malice and reckless indifference in its actions. The severe and

   pervasive discrimination created a hostile environment that interfered with Plaintiff s work

   performance and created an intimidating and offensive work environment. The discrimination and

   mistreatment was well known to other agents and employees.

          38.     Plaintiff s complaints of discrimination were disregarded, and submission to the

   discrimination was implicitly a term or condition of Plaintiffs employment and continued

   employment.

          39.     This discrimination constituted discrimination because of race and/or because of

   ethnicity and/or because of origin.

         40.      The conduct had the purpose and effect of unreasonably interfering with Plaintiffs

  work performance and created an intimidating, hostile, and offensive working environment.

          41 .    Plaintiff seeks recovery of all attorneys' fees and costs under Title VII; under 42

   USC § 2000e-5(k); and all other applicable law.

          WHEREFORE, the Plaintiff demands Trial by Jury, judgment against the Defendant for

   damages suffered, attorneys' fees; and such other relief as the Court may deem just and proper.

   Dated this 1 1th day of June, 2019



                                                         Respectfully submitted,



                                                         LAW OFFICES OF PAUL A. SACK, P A.
                                                         1 130 Washington Avenue, Suite 3
                                                         Miami Beach, Florida 33139
                                                         Telephone: 305-397-8077
                                                         Facsimile: 305-763-8057
                                                     6
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 13 of 68




                                      By:       /s/ Paul A. Sack
                                                PAUL A. SACK, ESQ.
                                                FBN: 363103
                                                Primary: paul@paulsacklaw.com
                                                P s 1 6 1 9@bel 1 south . net
                                                R. BRANDON DEEGAN, ESQ.
                                                FBN: 117368
                                                Primary: deegan@paulsacklaw.com




                                            7
                                                                     8
                                                                                                                           V.                                 M
                                                                                  i           ¥'
                                                                                                                                           •i'iffS'   ? :-i .-i
                                                                           if:
                                                                                                                                                                  :J:S
                                                                             WM                     wm
                                                                                                                                                                         1
                                                                                                                                 •1'
                                                    <>
                                                                 <y- <<:
                                                                                                                       MWtM
                                                     P>
                                                                                                                                       &
                             - -,"   ' # #   ¥,•:         V>X                                                    :vX   PPBPggg
                                                                            ff    '   i   ¥
                      »Sfe
                                                                                                   '! <'<   -.
                                                                                 >i   V
                                                            *1
                                                                Si               §»:Swi:$®K
                                                                v namxa
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 14 of 68
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 15 of 68




                                                                                              -
                                                                                                                    s>
                                                                                                                         *Xi        mz WW-#
                        W:>-                      5:S
                                                                                                                                                              lllH!ill:Siil
                                                                        m m
                                                                                                                    m



                                                                       SSSwwSr                             mmm
                                                                              -v 'i
                                     ¥5:
                                                                                                           '". "<        ff         ?}
                                                                                                                                                                                                                    " t?¥?:
                                                                                                     *^1111
                                                                                                                                         po» t&g rc&tov^&s
                                                                                              :5':S::'?S                      :£:
                                                      SSSKS


                                         5


                                         &                            mm®
                             >.



                              f


                                    >:




                                                                                                                                                                                                         ..... .            :

                      .7r~.,                                                                                                                                      "' ^ ^ 1 •> ¥ .. •> ?^"--
                                                                                                                                                                                         S,>         \       * v& J -s'<"         m
                                                                    i ' > ^ -            -    >-sv         *              > >"           V ^ -    %       } ' „     .V ft "  _* O' 1       i "   -       v           '
                                             :• ::-..v:
                                                                                                                                         »f m* m#®ik a?                    *y&i & ^
        :-::-:-:-:-:-:':^-:;^:-:-:v:v;-;           :s                                                                                                                                                        m     >$?&%& >" ' 1 •'
                                                          yS£::£:y£yy£y::;;::::^S:y:&&:y:xy::::yy3:^



                                                             ifeS4 -> '                               ' "' '                                  '           '                        ><&&&%                revaftAB&$}&$*-$»
                                                                                                                                                        v&mvmitu«
                                                                                                                                                                                            mmmmmmmmmmm


                                                                                                                                    mmmrnrn                      Wm$3§&:
                                                                                                                     *P1                                                                             M &?         1 i tOT
                                                                                                               1
                                                                                                                              ?*.- f::5i«:: ,:•       >. > . c

                                                                                                               i:
                                                                                                                1
                                   "Wii :fi::;i.|:5:::.y;;:::i:Y;:w.yi:?;.        '   ' ' '
                                   • ^^:¥v- '>- (•<'<                        ,\




                                                                                                                                          9
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 16 of 68
Filing# 91590393 E-Filed 06/24/2019 05:02:25 PM




                              IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                      IN AND FOR MIAMI-DADE COUNTY, FLORIDA




        DIVISION           CIVIL ACTION SUMMONS          CASE NUMBER: 2019-017539-CA-01


        ( X ) Civil


              ) Other




        PLAINTIFF vs. DEFENDANTS
                                                                       CLOCK IN
        ANTHONY BURGOS,


        vs.




        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL'S



        THE STATE OF FLORIDA:
        To Each Sheriff of the State:


        YOU ARE COMMANDED              to serve this summons, and a copy of the Complaint in this action on
        the following named Defendant:


                  TO:      DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S
                           c/o Registered Agent:
                           Corporation Service Company
                           1201 Hays Street
                           Tallahassee, Florida 32301-2525




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiffs
        Attorney:       Paul A. Sack, Esq.




        Whose address is:          PAUL A. SACK, ESQ.
                                   1130 Washington Avenue
                                   Suite 3
                                   Miami Beach, Florida 33139
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 17 of 68



                         Telephone: (305) 397-8077
                         E-mail: paul@paulsacklaw.com
                         Psl619@bellsouth.net


   within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
   service, and to file the original of the defenses with the Clerk of this Court either before service
   on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be
   entered against that Defendant for the relief demanded in the Complaint.




   HARVEY RUVIN, CLERK


   CLERK OF THE COURT         By:                                  DATE
                                        Deputy Clerk


                                                                          COURT SEAL
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 18 of 68
Filing# 91590393 E-Filed 06/24/2019 05:02:25 PM




                              IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                      IN AND FOR MIAMI-DADE COUNTY, FLORIDA




        DIVISION           CIVIL ACTION SUMMONS          CASE NUMBER: 2019-017539-CA-01


        ( X ) Civil


              ) Other




        PLAINTIFF vs. DEFENDANTS
                                                                       CLOCK IN
        ANTHONY BURGOS,


        vs.




        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL'S



        THE STATE OF FLORIDA:
        To Each Sheriff of the State:


        YOU ARE COMMANDED              to serve this summons, and a copy of the Complaint in this action on
        the following named Defendant:


                  TO:      DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S
                           c/o Registered Agent:
                           Corporation Service Company
                           1201 Hays Street
                           Tallahassee, Florida 32301-2525




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiffs
        Attorney:       Paul A. Sack, Esq.




        Whose address is:          PAUL A. SACK, ESQ.
                                   1130 Washington Avenue
                                   Suite 3
                                   Miami Beach, Florida 33139
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 19 of 68



                         Telephone: (305) 397-8077
                         E-mail: paul@paulsacklaw.com
                         Psl619@bellsouth.net


   within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
   service, and to file the original of the defenses with the Clerk of this Court either before service
   on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be
   entered against that Defendant for the relief demanded in the Complaint.




   HARVEY RUVIN, CLERK
                                       %           Vktm   &


   CLERK OF THE COURT         By:                                  dat£/25/2019
                                       me  I . TV. i
                                                          I
                                                          *
                                                 COift0
                                                                         COURT SEAL
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 20 of 68
Filing # 96232540 E-Filed 09/24/2019 05:16:43 PM




                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                                       CASE NO. 2019-017539-CA-01
        ANTHONY BURGOS,


               Plaintiff,
        v.



        DESIGNER FRAGRANCES & COSMETICS COMPANY;


               Defendant.




                            NOTICE OF FILING VERIFIED RETURN OF SERVICE


               Plaintiff, ANTHONY BURGOS, by and through undersigned counsel, files this his


        Notice of Filing Verified Return of Service on Defendant, Designer Fragrances & Cosmetics


        Company


               Dated: This 24th day of September, 2019.

                                                   Respectfully submitted,


                                                   LAW OFFICES OF PAUL A. SACK, P.A.
                                                   1210 WASHINGTON AVENUE, SUITE 245
                                                   MIAMI BEACH, FLORIDA 33139
                                                   Tel:   305-397-8077
                                                   Fax:   305-763-8057


                                            By:    /s/ Paul A. Sack
                                                   PAUL A. SACK, ESQ.
                                                   FBN: 363103
                                                   Primary: paul@paulsacklaw.com
                                                   Secondary: psl619@bellsouth.net
                                                   R. BRANDON DEEGAN, ESQ.
                                                   FBN:   117368
                                                   Primary: deegan@paulsacklaw.com
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 21 of 68



                                                          RETURN OF SERVICE


  State of Florida                                          County of Miami-Dade                                              Circuit Court


  Case Number: 201 9-01 7539-CA-01

  Plaintiff:
  ANTHONY BURGOS,

  vs.


  Defendant:          :
  DIS1GNER FRAGRANCES & COSMETICS COMPANY,

  For:
  PAUL SACK
  PAUL A. SACK. ESQ.
  1 130 WASHINGTON AVENUE
  MIAMI BEACH,, FL 33139

  Received by ESTASERVE on the 21st day of August, 2019 at 5:28 pm to be served on DESIGNER FRAGRANCES &
  COSMETICS COMPANY D/B/A KIEHL'S C/O REGISTERED AGENT CORPORATION SERVICE CO., 1201 HAYS STREET,
  TALLAHASSEE, FL 32301.

  I, ERIC L LARSON, do hereby affirm that on the 22nd day of August, 2019 at 12:20 pm, I:

  served a CORPORATION by serving a true copy of the CIVIL ACTION SUMMONS AND COMPLAINT with the date and hour of
  service endorsed thereon by me, to: KANEISHA GROSS as CLERK FOR RA for DESIGNER FRAGRANCES & COSMETICS
  COMPANY D/B/A KIEHL'S C/O REGISTERED AGENT CORPORATION SERVICE CO., at the address of: 1201 HAYS STREET,
  TALLAHASSEE, FL 32301, and informed said person of the contents therein, in compliance with state statutes, pursuant to F.S.
  48.081(3)



  Additional Information pertaining to this Service:
  KANEISHA GROSS, CLERK FOR RA, BF 25 YRS 57 1 70 LBS BLACK HAIR NO GLASSES



  Under penalty of perjury, I declare that I have read the forgoing Verified return of Service and the facts stated in it are true, that
  I that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the
  judicial circuit in which the process was served. I also certify that the above stated facts are correct to the best of my
  knowledge.. Pursuant to F.S. 92.525(2), Notary not required.                                                   ;




                                                                                    ERICLTtSRSUN'1
                                                                                    CPS #.063, 2ND JUDICIAL CIRCUIT

                                                                                    ESTASERVE
                                                                                    4215 Sw 143rd Ave
                                                                                    Miami, FL 33175
                                                                                    (786) 399-0003


                                                                                    Our Job Serial Number: JES-201 9001 389
                                                                                    Ref: 1389


                                      Copyrigtii © 19S2-201S Database Services, Inc. - Process Server's Toolbox V8: !c
Case 1:20-cv-22952-BBIJ Document 1-2 Entered on FLSD Docket 07/16/2020 Page 22 of 68



                      IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA




  DIVISION        CIVIL ACTION SUMMONS         CASE NUMBER: 2019-017539-CA-01


  ( X ) Civil


  {     ) Other




  PLAINTIFF vs. DEFENDANTS

                                                             CLOCK IN
  ANTHONY BURGOS,


  vs.



  DESIGNER FRAGRANCES & COSMETICS COMPANY
  d/b/a KIEHL'S



  THE STATE OF FLORIDA:
  To Each Sheriff of the State:


  YOU ARE COMMANDED          to serve this summons, and a copy of the Complaint in this action on
  the following named Defendant:


           TO:    DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S
                  c/o Registered Agent:
                  Corporation Service Company
                  1201 Hays Street
                  Tallahassee, Florida 32301-2525




  Each Defendant is required to serve written defenses to the complaint or petition on Plaintiffs
  Attorney: Paul A. Sack, Esq.




  Whose address is:      PAULA. SACK, ESQ.
                         1130 Washington Avenue
                         Suite 3
                         Miami Beach, Florida 33139
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 23 of 68
Filing # 96233490 E-Filed 09/24/2019 05:29:00 PM



                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                                          CASE NO. 2019-017539-CA-01
       ANTHONY BURGOS,


              Plaintiff,
       v.



       DESIGNER FRAGRANCES & COSMETICS COMPANY
       d/b/a KIEHL'S;


              Defendant.



                                      MOTION FOR CLERK'S DEFAULT


              Plaintiff,   Anthony Burgos     ("Plaintiff),     having   properly   served   Defendant,   Designer
       Fragrances & Cosmetics Company d/b/a Kiehl's ("Defendant"), moves for entry of a default by the
       Clerk against Defendant for failure to serve any paper required by law.


              I HEREBY CERTIFY that a true and correct copy hereof was filed with Florida's E-Filing
       Portal and thereby served upon all counsel of record on September 24, 2019.


                                              By:     /s/Pau/A. Sack
                                                      Paul A. Sack, Esq.
                                                      Fla. Bar No.: 363103
                                                      Primary: paul@paulsacklaw.com
                                                      Law Offices of Paul A. Sack, P.A.
                                                      1210 Washington Avenue, Suite 245
                                                      Miami Beach, Florida 33139
                                                      Tel: 305-397-8077 Fax: 305-763-8057


                                                     DEFAULT


              A Default is entered in this action against the Defendant named in the foregoing motion for
       failure to serve or file any paper as required by law.


              WITHNESS my hand and seal of said Court on


                                                                         Harvey Ruvin
                                                                         As Clerk of the Court



                                                                         By:
      Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 24 of 68
Filing # 970934 1 4 E-Filed 1 0/1 1/2019 09:33:34 AM




                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                         CASE NO. 20 1 9-0 1753 9-C A-0 1
          ANTHONY BURGOS


                Plaintiff,
          v.



          DESIGNER FRAGRANCES & COSMETICS COMPANY;


                Defendant.




                     AMENDED NOTICE OF FILING VERIFIED RETURN OF SERVICE


                Plaintiff. ANTHONY BURGOS, by and through undersigned counsel, tiles this his


          Amended Notice of Filing Verified Return of Service on Designer Fragrances & Cosmetic

          Company.


                Dated: This 1 1 tb day of October, 201 9.




                                                        Respectfully submitted.


                                                        LAW OFFICES OF PAUL A. SACK, P. A.
                                                        1210 WASHINGTON AVENUE, SUITE 245
                                                        MIAMI BEACH, FLORIDA 33139
                                                        Tel:    305-397-8077
                                                        Fax:    305-763-8057


                                                By:     /s/ Paul A. Sack
                                                        PAUL A. SACK. ESQ.
                                                        FBN: 363103
                                                        P ri mary : pa u I @paulsaek i a w .com
                                                        Secondary: ps 1 6 i 9@bel lsouth.net
                                                        R. BRANDON DEEGAN, ESQ.
                                                        FBN: 117368
                                                        Prim ary : deegan@pa u 1 sack law .com
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 25 of 68




                                                             RETURN OF SERVICE


    State of Florida                                            County of Miami-Dade                                           Circuit Court

     Case Number: 2G1S-017539-CA-01

     Plaintiff:
    ANTHONY BURGOS,

    vs.

     Defendant
     DiSiGNER FRAGRANCES & COSMETICS COMPANY,

    For
    PAUL SACK
    PAULA. SACK. ESQ.
    1 130 WASHING TON AVENUE
    MIAMI BEACH,, FL 33139

    Received by ESTASERVE on the 21st day of August, 2019 at 5:28 pm to be served on DESIGNER
                                                                                              FRAGRANCES &
    COSMETICS COMPANY D/B/A KIEHL'S C/C REGISTERED AGENT CORPORATION SERVICE
                                                                                              CO., 1201 HAYS STREET,
    TALLAHASSEE, FL 32301 .


    I, ERIC L. LARSON, do hereby affirm that on the 22«d day of August, 2019 at 1 2:20 pro, L

    served a CORPORATION by serving a true copy of the CIVIL ACTION SUMMONS AND
                                                                                 COMPLAINT with the bate anc hour of
    service endorsed thereon by me, to; KANEISHA GROSS as CLERK FOR RA for DESIGNER
                                                                                    FRAGRANCES & COSMETICS
    COMPANY D/B/A KIEHL'S C/O REGISTERED AGENT CORPORATION SERVICE
                                                                   CO.. at the address of: 1201 HAYS STREET,
    TALLAHASSEE, FL 32301, and informed said person of the contents therein, in compliance with state
                                                                                                      statutes, pursuant to F,5.
    48.081(3).



    Additional Information pertaining to this Service:
    KANEISHA GROSS, CLERK FOR RA, BF 25 YRS 57 1 70 LBS SLACK HAIR NO GLASSES



    Under penally of perjury. I declare that i have read the forgoing Verified return of Service
                                                                                                 ana the facte stated in it are true, that
    I that t am over the age of 18, have nc interest in the above action, and am a Certified Process
                                                                                                       Server, in good standing, in the
    judicial circuit in which the process was served. ! also certify that the above stated facts are correct
                                                                                                             to the best of my
    Knowledge.. Pursuant to F.S. 92.525(2). Notary not required.




                                                                                     ERIC LtiWkSUW1              "
                                                                                     CPS #.063, 2ND JUDICIAL CIRCUIT

                                                                                     ESTASERVE
                                                                                     4215 Sw 143rd Ave
                                                                                     Miami, FL 33175
                                                                                     (786) 399-0003


                                                                                     Our deb Serial Number: JES-201 9001 389
                                                                                     Ref. 1389


                                       Copyright® 1S92-2013 Oolabass Services.' Inc. - Process Saiv'Srs Tooibo*.VS. to
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 26 of 68




                      IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA




    DIVISION        CIVIL ACTION SUMMONS         CASE NUMBER: 2019-0X7539-CA-G1


    ( X } Civil


    (     ) Other




    PLAINTIFF vs. DEFENDANTS

                                                                CLOCK IN
    ANTHONY BURGOS,


    vs.



    DESIGNER FRAGRANCES & COSMETICS COMPANY
    d/b/a KIEHL'S



    THE STATE OF FLORIDA:
    To Each Sheriff of the State:


    YOU ARE COMMANDED          to serve this summons, and a copy of the Complaint in this action on
    the following named Defendant:


              TO:   DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S
                    c/o Registered Agent:
                    Corporation Service Company
                    1201 Hays Street
                    Tallahassee, Florida 32301-2525




    Each Defendant is required to serve written defenses to the complaint or petition on Plaintiff's
    Attorney: Paul A. Sack, Esq.




    Whose address Is:      PAULA, SACK, ESQ.
                           1130 Washington Avenue
                           Suite 3
                           Miami Beach, Florida 33139
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 27 of 68




                          Telephone: (305) 397-8077
                          E-mail: paul@paulsackiaw,com
                          Psl619@belisouth.net


    within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
    service, and to file the original of the defenses with the Clerk of this Court either before service
    on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default will be
    entered against that Defendant for the relief demanded in the Complaint.




    HARVEY RUVtSM, CLERK
                                                  C?


    CLERK OF THE COURT
                                                         w
                                                                    DATgp/25/2G19
                               By:           r
                                        t-




                                                                         COURT SEAL
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 28 of 68
Filing# 97535503 E-Filed 1 0/18/2019 03:40:1 1 PM



                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                                          CASE NO. 2019-017539-CA-01
       ANTHONY BURGOS,


              Plaintiff,
       v.



       DESIGNER FRAGRANCES & COSMETICS COMPANY
       d/b/a KIEHL'S;


              Defendant.



                               AMENDED MOTION FOR CLERK'S DEFAULT


              Plaintiff,   Anthony   Burgos   ("Plaintiff),     having   properly   served   Defendant,   Designer
       Fragrances & Cosmetics Company d/b/a Kiehl's ("Defendant"), moves for entry of a default by the
       Clerk against Defendant for failure to serve any paper required by law.


              I HEREBY CERTIFY that a true and correct copy hereof was filed with Florida's E-Filing
       Portal and thereby served upon all counsel of record on October 18, 2019.


                                              By:     5 Paul A. Sack
                                                      Paul A. Sack, Esq.
                                                      Fla. Bar No.: 363103
                                                      Primary: paul@paulsacklaw.com
                                                      Law Offices of Paul A. Sack, P.A.
                                                      1210 Washington Avenue, Suite 245
                                                      Miami Beach, Florida 33 139
                                                      Tel: 305-397-8077 Fax: 305-763-8057


                                                     DEFAULT


              A Default is entered in this action against the Defendant named in the foregoing motion for
       failure to serve or file any paper as required by law.


              WITHNESS my hand and seal of said Court on


                                                                         Harvey Ruvin
                                                                         As Clerk of the Court



                                                                         By:
   Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 29 of 68
Filing# 97535503 E-Filed 10/18/2019 03:40:11 PM



                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA


                                        CASE NO. 2019-01753 9-C A-0 1
       ANTHONY BURGOS,


              Plaintiff,
       v.



       DESIGNER FRAGRANCES & COSMETICS COMPANY
       d/b/a KIEHL'S;


              Defendant.



                             AMENDED MOTION FOR CLERK'S DEFAULT


              Plaintiff, Anthony Burgos ("Plaintiff), having properly served Defendant, Designer
       Fragrances & Cosmetics Company d/b/a Kiehl's ("Defendant"), moves for entry of a default by the
       Clerk against Defendant for failure to serve any paper required by law.

               I HEREBY CERTIFY that a true and correct copy hereof was filed with Florida's E-Filing
       Portal and thereby served upon all counsel of record on October 18, 2019.

                                            By:    /s/ Paul A. Sack
                                                   Paul A. Sack, Esq.
                                                   Fla. Bar No.: 363103
                                                   Primary: paul@paulsacklaw.com
                                                   Law Offices of Paul A. Sack, P.A.
                                                    1210 Washington Avenue, Suite 245
                                                   Miami Beach, Florida 33 139                                CD
                                                   Tel: 305-397-8077 Fax: 305-763-8057             (Si
                                                                                                   G3
                                                                                                              5
                                                                                                              H
                                                   DEFAULT                                        ^      °    J}
                                                                                                         n

                                                                                                  cp
                                                                                                         o    N
                A Default is entered in this action against the Defendant named in the foregoing motion for   CD
       failure to serve or file any paper as required by law.                                     0

              WITHNESS my hand and seal of said Court on         4^ - 0 202Q                     est
                                                                                                              o
                                                                                                 o
                                                                                                              o
                                                                  Harvey Ruvin
                                                                  As Clerk of the Court


                                                                               It
                                                                  By:
Filing Case 1:20-cv-22952-BB
       # 106762949             Document11:42:31
                     E-Filed 04/27/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 30 of 68



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2019-017539-CA-01
         SECTION: CA02
         JUDGE: Alan Fine

         Anthony Burgos
         Plaintiff(s)

         vs.

         Designer Fragrances & Cosmetics Company
         Defendant(s)
         ____________________________/

                                          CASE MANAGEMENT ORDER

              This case is scheduled for a Case Management Conference in accordance with Rule
         1.200(a), Florida Rules of Civil Procedure. The case management hearing is scheduled for May
         22nd, 2020 at 09:45 AM before the Presiding Judge via Zoom (invite will be sent approximately
         one week before the hearing).

         The purpose of this Case Management Conference is to resolve outstanding issues and determine
         what action is necessary to proceed towards case resolution. This Conference was scheduled due
         to the length of time that the subject case has been pending. At the Conference the Court may:

               1. Schedule or reschedule the service of motions, pleadings and other papers;
               2. Set or reset the time of trials, subject to Rule 1.440(c);
               3. Coordinate the progress of action if the complex litigation factors contained in Rule
                  1.201(a)(2)(A)-(a)(2)(H) are present
               4. Limit, schedule, order or expedite discovery;
               5. Consider the possibility of obtaining admissions of fact and voluntary exchange of
                  documents and electronically stored information, and stipulations regarding authenticity of
                  documents and electronic stored information;




   Case No: 2019-017539-CA-01                                                                             Page 1 of 3
  Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 31 of 68




         6. Consider the need for advance rulings from the Court on the admissibility of documents
            and electronically stored information;
         7. Discuss as to electronically stored information, the possibility of agreements from the
            parties regarding the extent to which such evidence should be preserved, the form in which
            such evidence should be produced, and whether discovery of such information should be
            conducted in phases or limited to particular individuals, time periods or sources;
         8. Schedule disclosure of expert witnesses and the discovery of facts known and opinions held
            by such experts;
         9. Schedule or hear motions in limine;
         10. Pursue the possibilities of settlement;
         11. Require finding of preliminary stipulations if issues can be narrowed;
         12. Consider referring issues to a magistrate for findings of fact; and
         13. Schedule other conferences or determine other matters that may aid in the disposition of
             the action.

      Mandatory Case Management Report

      A Case Management Report shall be filed by each party with the Clerk of Court and served on
      opposing parties, with a courtesy copy delivered to the Court via Upload to CourtMAP as a
      supporting document to the CMC hearing. This report shall be filed and delivered no later than
      ten (10) days prior to the scheduled Case Management Hearing Date.

      The Case Management Report must include:

         1. A brief summary of facts and theory of liability and/or defenses;
         2. Pleading status;
         3. Mediation efforts;
         4. Status of outstanding discovery, including but not limited to depositions to be taken and
            hiring of experts;
         5. A statement as to trial readiness.

      If there has been no record activity in the case for the past 10 months, the parties must state in the
      Case Management Report as to good cause why the case should remain pending and as to intent
      and effort to prosecute the case.




Case No: 2019-017539-CA-01                                                                              Page 2 of 3
  Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 32 of 68




      Scheduling of Dates

      Parties must bring their calendars to the Case Management Conference to schedule matters as
      deemed necessary by the Presiding Judge.

      UPON FAILURE OF COUNSEL TO ATTEND THE CASE MANAGEMENT
      CONFERENCE, THE COURT MAY DISMISS THE ACTION, STRIKE PLEADINGS,
      LIMIT PROOF OF WITNESSES OR TAKE ANY OTHER APPROPRIATE ACTION AS
      PROVIDED IN RULE 1.200(c), Fla. R. Civ. P.

      THIS CASE MANAGEMENT CONFERENCE MAY NOT BE CANCELLED WITHOUT
      THE COURT’S WRITTEN PERMISSION.

      STIPULATIONS TO CONTINUE WILL BE GRANTED ONLY UPON A SHOWING OF
      GOOD CAUSE.

      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 27th day of April,
      2020.




                                                          2019-017539-CA-01 04-27-2020 11:31 PM
                                                              Hon. Alan Fine

                                                               CIRCUIT COURT JUDGE
                                                               Electronically Signed



        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Paul A Sack, paul@paulsacklaw.com
      Paul A Sack, ps1619@bellsouth.net
      R. Brandon Deegan, deegan@paulsacklaw.com


      Physically Served:




Case No: 2019-017539-CA-01                                                                          Page 3 of 3
Filing Case 1:20-cv-22952-BB
       # 107391523             Document08:34:11
                     E-Filed 05/12/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 33 of 68


                        IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                            CASE NO. 2019-017539-CA-01
        ANTHONY BURGOS,

                   Plaintiff,
        v.

        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL’S;

              Defendant.
        ___________________________/

                                 PLAINTIFF’S CASE MANAGEMENT REPORT
                   Plaintiff, Anthony Burgos, by and through undersigned counsel, provides his Case
        Management Report as required by the “Case Management Order” of April 27, 2020 and states:
        1. A brief summary of facts and theory of liability;
             a. Plaintiff has alleged that the following theories of liability:
              i.     Count I – Florida Discrimination Claim
             ii.     Count II – Title VII Discrimination Claim

                     Plaintiff has alleged, inter alia, that Defendant(s) unlawfully discriminated against
                     Plaintiff on the basis of ethnicity, race, and/or origin.

        2. Pleading status;
             a. Plaintiff filed a Motion to Amend his Complaint, which is pending. A default was
                previously entered against Designer Fragrances & Cosmetics Company.

        3. Mediation efforts;
             a. No mediation has been held.

        4. Status of outstanding discovery;

             a. No outstanding discovery at this time.
        5. A statement as to trial readiness
             a. Plaintiff has filed a Motion to Amend his Complaint. No Defendants have appeared.

                                            CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with the
        Clerk of Court via the E-filing portal this 12th day of May, 2020.
                                                          1
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 34 of 68




                                      Respectfully submitted,

                                      LAW OFFICES OF PAUL A. SACK, P.A.
                                      1210 WASHINGTON AVENUE, SUITE 245
                                      MIAMI BEACH, FLORIDA 33139
                                      Tel: 305-397-8077 Fax: 305-763-8057

                                By:   /s/ Paul A. Sack
                                      PAUL A. SACK, ESQ.
                                      FBN: 363103
                                      Primary: paul@paulsacklaw.com
                                      Secondary: ps1619@bellsouth.net
                                      R. BRANDON DEEGAN, ESQ.
                                      FBN: 117368
                                      Primary: deegan@paulsacklaw.com




                                         2
Filing Case 1:20-cv-22952-BB
       # 107391484             Document08:27:19
                     E-Filed 05/12/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 35 of 68


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                        CASE NO.: 2019-017539-CA-01

        ANTHONY BURGOS;

               Plaintiff,
        vs.

        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL’S,

               Defendant.
                                                                /

                            MOTION TO AMEND PLAINTIFF’S COMPLAINT

               Plaintiffs, by and through his undersigned counsel, moves this Honorable Court for leave

        to Amend his Complaint and states:

               1.      Plaintiff seeks his first amendment to amend the Complaint to add Defendant,

        L’OREAL USA, INC d/b/a KIEHL’s, and provide further detail.

               2.      A copy of Plaintiff's proposed Amended Complaint is attached hereto and marked

        as Exhibit “A.”

               3.      According to the Florida Rules of Civil Procedure, Rule 1,190, leave to amend

        “should be given freely when justice so requires.” As the Fourth District explained: “[L]eave to

        amend a complaint should be freely granted when justice so required and it should not be denied

        unless the privilege has been abused or it is clear the pleading cannot be amended to state a cause

        of action.” Dryden Waterproofing, Inc. v. Bogard, 488 So.2d 672 (4th DCA 1986) (Reversing

        dismissal of fifth amended complaint on action pending over two years and noting that “The

        amended fifth complaint … should have been allowed” (internal citations omitted).

               4.      This is the First Amended Complaint. Defendant has not appeared nor filed a
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 36 of 68



  responsive pleading and is in default; no prejudice will occur to any party by granting leave to amend.

         5.      Upon information and belief, Designer Fragrances & Cosmetics Company, who

  filed the fictional filing of “Kiehl’s Since 1851” is a direct or indirect subsidiary of L’Oreal USA,

  Inc. who operates the Kiehl’s brand.

         6.      While no order is required to amend as to the Defendants who have not yet filed a

  responsive pleading, Plaintiff respectfully seeks an order in an abundance of caution. Boca Burger,

  Inc. v. Forum, 912 So.2d 561, 567 (Fla. 2005).

         WHEREFORE, Plaintiff moves this Honorable Court for an Order which adopts

  and recognizes the Proposed Amended Complaint (Exhibit “A”) as filed in this action, and

  amends the case style to reflect both Defendants as parties to this action.

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with the

  Clerk of Courts via the Florida E-Filing Portal and thereby served upon all counsel of record this

  12th day of May, 2020.

                                                LAW OFFICES OF PAUL A. SACK, P.A.
                                                1210 WASHINGTON AVENUE, STE. 245
                                                MIAMI BEACH, FLORIDA 33139
                                                Tel: 305-397-8077
                                                Fax: 305-763-8057

                                                By:     /s/ Paul A. Sack
                                                        PAUL A. SACK, ESQ.
                                                        FBN: 363103
                                                        Primary: paul@paulsacklaw.com
                                                        Secondary: ps1619@bellsouth.net
                                                        R. BRANDON DEEGAN, ESQ.
                                                        FBN: 117368
                                                        Primary: deegan@paulsacklaw.com
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 37 of 68




        IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                              CASE NO.: 2019-017539-CA-01
  ANTHONY BURGOS,

          Plaintiff,
  vs.

  DESIGNER FRAGRANCES & COSMETICS COMPANY
  d/b/a KIEHL’S and
  L’OREAL USA, INC. d/b/a KIEHL’S,

          Defendants.
                                                /

                                AMENDED COMPLAINT

          Plaintiff, ANTHONY BURGOS, sues Defendants, DESIGNER FRAGRANCES &
  COSMETICS COMPANY d/b/a KIEHL’S and L’OREAL USA, INC. (collectively “KIEHL’S”),
  and alleges as follows:
          1.      This is an action for damages in excess of Thirty Thousand Dollars ($30,000),
  exclusive of interest, costs, and fees.
          2.      At all times material hereto, Plaintiff was a Florida resident and resident of Miami-
  Dade County and an “employee” of Defendants as defined by the applicable law referenced herein.

         3.       At all times material hereto, Defendants, DESIGNER FRAGRANCES &
  COSMETICS COMPANY d/b/a KIEHL’S and L’OREAL USA, INC., were corporations with a
  place of business in Miami-Dade County at or about 540 Lincoln Road, Miami Beach, Florida
  33139, engaged in commerce in the field of makeup retail and/or skin care retail and/or other retail,
  at all times material hereto was the “employer” of Plaintiff as that term is defined under the
  applicable law referenced herein, engaged along with its employees in interstate commerce, and
  has annual gross sales and/or business volume of Five Hundred Thousand ($500,000.00) Dollars
  or more. In justifiable reliance upon Defendants’ representations and promises, Plaintiff accepted
  employment and began working for Defendants providing retail services. The work performed by
  the Plaintiff was directly essential to the business performed by Defendants.

         4.       Defendant, Designer Fragrances and Cosmetics Company, does business under
  “Kiehl’s” and “Kiehl’s Since 1851”. The Defendant’s fictional filing of “Kiehl’s Since 1851” was
                                               1
    Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 38 of 68




      active at all times material hereto. 1 Upon information and belief Defendant, Designer Fragrances
      and Cosmetics Company, is a direct or indirect subsidiary of “L’OREAL USA, INC.” which
      operates under the name “KIEHL’S” and/or was under direct or indirect control of L’OREAL
      USA, INC. at all times material hereto. “KIEHL’S” was purchased by L’OREAL USA, INC. or
      one of the other L’OREAL related entities in approximately year 2000. Defendants have faced
      lawsuits for the similar conduct alleged herein; were on notice of the conduct complained of herein
      and right to sue; and/or otherwise knew or should have known the claims would be asserted against
      it at all times material hereto.

              5.       Defendants, KIEHL’S, discriminated against Plaintiff on the basis of race and/or
      ethnicity and/or origin.

              6.       Plaintiff is of Hispanic/Puerto Rican descent and/or is African American, i.e.,
      “black” (hereinafter “African American”). Plaintiff was discriminated against on by Defendants,
      KIEHL’S, on one or more of these basis. This occurred because Defendants, KIEHL’S, knew that
      Plaintiff was of Hispanic/Puerto Rican descent and/or was African American. This also occurred
      because Defendants, KIEHL’S, believed that Plaintiff was of Hispanic/Puerto Rican descent and/or
      believed that Plaintiff was African American.

              7.       Plaintiff’s RIGHT TO SUE LETTER is attached hereto as Exhibit A.

              8.       Upon information and belief, Defendants, KIEHL’S, including without limitation
      by and through its management, employees, and/or agents discriminated against Plaintiff,
      including without limitation by (exact facts to be discovered and/or provided throughout the course
      of discovery):
              (a) When Plaintiff started working at Kiehl’s in or about May 2015, Plaintiff was
                  discriminated against. Manager Jessie Rivas made comments that Plaintiff had aids
                  face, on the basis of stereotypes as to African Americans having aids. This was said
                  with the purpose and had the effect of disparaging Plaintiff. This constituted
                  discrimination and harmed Plaintiff. Jessie Rivas said this multiple times to Plaintiff.
                  Plaintiff complained to store manager Peter Rodriguez after repeated discriminatory
                  comments made by Jessie Rivas to Plaintiff. Peter Rodriguez essentially said “why are
                  you being so dramatic”. Plaintiff essentially said “why is it me responding and saying
                  he said this make me dramatic?”;

1
 Designer owned and operates under this “Kiehl’s Since 1851” fictional name in Florida at all times
material hereto. Subsequent to the filing of this lawsuit, it was discovered that both DESIGNER
FRAGRANCES and “L’OREAL USA, INC.” were collectively defending as employers and had settled
a discrimination suit based on discrimination against Plaintiff’s fellow employee. This Amended
Complaint was subsequently filed adding Defendant, “L’OREAL USA, INC.”.
                                                   2
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 39 of 68




        (b) When Plaintiff mentioned the aids comment, corporate HR personnel Sean Fader called
            Plaintiff to the back with manager Peter Rodriguez and asked what happened; Sean
            Fader said essentially: we are going to write this off as playful banter between friends.
            Plaintiff said essentially “I don’t think you clearly understand—I don’t know this
            person outside of work—why are you writing this off as playful banter—the
            employment book said these types of comments are not proper in the workplace”;

        (c) Plaintiff experienced a backlash after this; e.g. Peter would come up and say essentially
            “you are under investigation for giving out too many samples” and words to the effect
            of “a customer said you were rushing them” and other ridiculous and fake matters (and
            other fake or exaggerated scenarios they were creating) to harass and annoy Plaintiff;
            these comments were made to cause Plaintiff to feel uneasy and to punish him for
            having reported discriminatory comments and/or were in furtherance of additional
            discrimination against Plaintiff; Plaintiff’s hours also were cut in furtherance of the
            discrimination;

        (d) The Assistant Manager approached Plaintiff and essentially said you are a great
            employee and it is not fair what is happening to you;

        (e) Plaintiff exceeded work expectations throughout his employment. Despite this,
            Plaintiff was passed over for promotions and penalized in a discriminatory manner and
            for discriminator reasons;

        (f) On or about June 2016, Defendants, KIEHL’S, Plaintiff was with the assistant manager
            Tizaira Velasquez and she approached him to go to the back for education. She
            mentioned to the manager on duty Nina Libron (full time manager on duty) that
            Anthony (Plaintiff) and I are going to the back to work on education. Nina Libron
            replied “Black’s to the back”. This was said with the purpose and had the effect of
            disparaging Plaintiff. This constituted discrimination and harmed Plaintiff. Plaintiff
            communicated to manager Nina Libron that it was inappropriate. Tizaira Velasquez
            essentially shrugged;

        (g) Nina Libron acted eradicate towards Plaintiff. On or about August 2015, Nina Libron
            told Plaintiff to leave the store. She started screaming at Plaintiff, I cannot believe you
            told Chad (the regional manager) about the blacks to the back comment; she then asked
            Plaintiff to leave and said if he does not leave, then that is insubordination. Shortly
            after, the assistant manager Tizaira Velasquez called Plaintiff and essentially said you
            should come back because they might say you abandoned your shift. Plaintiff said
            essentially well you were there when she said I should leave, etc.

        (h) They made Plaintiff a part-time MOD (manager on duty) at one point, however, they
            did not give Plaintiff the full time position and he was denied the position at least three
            or four times in furtherance of the discrimination; despite that Plaintiff was one of the
            highest producing people and was with the company for years;

        (i) It was clear to Plaintiff and others that Plaintiff was being discriminated against;
            Plaintiff was periodically contacted by HR, and he expressed these concerns to HR;
                                                  3
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 40 of 68




               shortly after, Plaintiff would get a warning from the HR person;

         (j) Upon information and belief, there have been multiple and repeated complaints of
             discrimination of a similar type and frequency and of other types by other employees
             against Defendants, KIEHL’S, including without limitation throughout and following
             the entire period of time worked by Plaintiff;

         (k) Human Resource personnel were rotated and terminated multiple times as a result of
             the ongoing discrimination; and/or

         (l) There were many other instances of discriminatory conduct by Defendant, KIEHL’S.
             Many people repeatedly left because of the toxic environment.

                            COUNT I: FLORIDA DISCRIMINATION CLAIM

         9.       Plaintiff re-alleges Paragraphs 1-8 as if fully set forth herein.
         10.      This Count is a claim for damages brought by Plaintiff against Defendants,
  KIEHL’S, under, Florida’s employment discrimination laws, including the Florida Civil Rights
  Act and Fla. Stat. § 760.10. Venue is proper because the events giving rise to this claim arose in
  Miami-Dade County.
         11.      Defendants were employers of Plaintiff; Plaintiff was an employee protected by the
  Florida Civil Rights Act and Fla. Stat. § 760.10, and Defendants were an employer subject to the
  Florida Civil Rights Act and Fla. Stat. § 760.10.
         12.      Plaintiff has complied with all conditions precedent to bringing this suit, or same
  have been waived or abandoned. The U.S. Equal Employment Opportunity Commission
  (“EEOC”) has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and
  properly presented to the EEOC and, thus, this claim is timely brought within the applicable
  statutory period. In addition and/or in the alternative, the applicable statutory period has been
  tolled or equitably tolled and this action is timely.
         13.      Plaintiff has retained the services of the undersigned to represent him in this action
  and is obliged to pay for the legal services provided.
         14.          Defendants, KIEHL’S, employees and/or agents discriminated against Plaintiff.
         15.      The discrimination was used as the basis for employment decisions affecting
  Plaintiff and negatively affected the terms, conditions, and privileges of his employment and
  harmed Plaintiff.
         16.      In response to Plaintiff’s complaints, he was reprimanded and retaliated against.
  Management and/or employees were malicious and cruel and treated Plaintiff in a demeaning

                                                      4
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 41 of 68




  manner; management both directed and permitted Defendants, KIEHL’S, and Defendants,
  KIEHL’S, agents to punish Plaintiff for reporting discrimination.
         17.     Management punished him with fake disciplinary write-ups.
         18.     By Defendants, KIEHL’S, intentional and willful conduct, actions, and omissions,
  Defendants condoned and encouraged discrimination of Plaintiff.
         19.     Plaintiff was treated differently and in a disparate manner than white employees
  and/or employees of different ethnicity and/or of different race because of the discrimination.
         20.     Plaintiff was treated differently and in a disparate manner than employees who were
  not African American and/or was treated differently than those who were not Puerto Rican.
         21.     Defendants acted with malice and reckless indifference in its actions. The severe
  and pervasive discrimination created a hostile environment that interfered with Plaintiff’s work
  performance and created an intimidating and offensive work environment. The discrimination and
  mistreatment was well known to other agents and employees.
         22.     Plaintiff’s complaints of discrimination were disregarded, and submission to the
  discrimination was implicitly a term or condition of Plaintiff’s employment and continued
  employment.
         23.     This discrimination constituted discrimination because of race and/or because of
  ethnicity and/or because of origin.
         24.     The conduct had the purpose and effect of unreasonably interfering with Plaintiff’s
  work performance and created an intimidating, hostile, and offensive working environment.
         25.     Plaintiff seeks recovery of all attorneys’ fees and costs recoverable under the law
  referenced herein; Florida’s Civil Rights Act; and all other applicable law.
         WHEREFORE, the Plaintiff demands Trial by Jury, judgment against the Defendants for
  damages suffered, attorneys’ fees; and such other relief as the Court may deem just and proper.
                     COUNT II: TITLE VII DISCRIMINATION

         26.     Plaintiff re-alleges Paragraphs 1-8 as if fully set forth herein.
         27.        This Count is a claim for damages brought by Plaintiff, Anthony Burgos, against
   Defendants, KIEHL’S, under, Title VII of the Federal Civil Rights Act, 42 U.S.C. § 2000e et seq.
   and 42 U.S.C. § 1981a. Venue is proper because the events giving rise to this claim arose in
   Miami-Dade County.

         28.     Defendants were an employer of Plaintiff; Plaintiff was an employee protected by
  Title VII, and Defendant was an employer subject to Title VII.
                                                5
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 42 of 68




         29.     Plaintiff has complied with all conditions precedent to bringing this suit, or same
  have been waived or abandoned. The U.S. Equal Employment Opportunity Commission
  (“EEOC”) has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and
  properly presented to the EEOC and, thus, this claim is timely brought within the applicable
  statutory period. In addition and/or in the alternative, the applicable statutory period has been
  tolled or equitably tolled and this action is timely.
         30.     Plaintiff has complied with all conditions precedent to bringing this suit, or same
  have been waived or abandoned. The U.S. Equal Employment Opportunity Commission
  (“EEOC”) has issued to Plaintiff a Right to Sue Letter. The claim and charge were timely and
  properly presented to the EEOC and, thus, this claim is timely brought within the applicable
  statutory period.
         31.     Plaintiff has retained the services of the undersigned to represent him in this action
  and is obliged to pay for the legal services provided.
         32.     The discrimination was used as the basis for employment decisions affecting
  Plaintiff and negatively affected the terms, conditions, and privileges of his employment and
  harmed Plaintiff.
         33.     In response to Plaintiff’s complaints, he was reprimanded and retaliated against.
  Management and/or employees were malicious and cruel and treated Plaintiff in a demeaning
  manner; management both directed and permitted Defendants, KIEHL’S, and Defendants,
  KIEHL’S, agents to punish Plaintiff for reporting discrimination.
         34.     Management punished him with fake disciplinary write-ups.
         35.     By Defendants, KIEHL’S, intentional and willful conduct, actions, and omissions,
  Defendant condoned and encouraged discrimination of Plaintiff.
         36.     Plaintiff was treated differently and in a disparate manner than white employees
  and/or employees of different ethnicity and/or of different race because of the discrimination.
         37.     Plaintiff was treated differently and in a disparate manner than employees who were
  not African American and/or was treated differently than those who were not Puerto Rican.
         38.     Defendants acted with malice and reckless indifference in its actions. The severe
  and pervasive discrimination created a hostile environment that interfered with Plaintiff’s work
  performance and created an intimidating and offensive work environment. The discrimination and
  mistreatment was well known to other agents and employees.
         39.     Plaintiff’s complaints of discrimination were disregarded, and submission to the

                                                     6
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 43 of 68




   discrimination was implicitly a term or condition of Plaintiff’s employment and continued
   employment.
          40.     This discrimination constituted discrimination because of race and/or because of
   ethnicity and/or because of origin.
         41.      The conduct had the purpose and effect of unreasonably interfering with Plaintiff’s
  work performance and created an intimidating, hostile, and offensive working environment.
          42.     Plaintiff seeks recovery of all attorneys’ fees and costs under Title VII; under 42
   USC § 2000e-5(k); and all other applicable law.
          WHEREFORE, the Plaintiff demands Trial by Jury, judgment against the Defendants for
   damages suffered, attorneys’ fees; and such other relief as the Court may deem just and proper.



                                                         Respectfully submitted,


                                                         LAW OFFICES OF PAUL A. SACK, P.A.
                                                         1210 Washington Avenue, Ste. 245
                                                         Miami Beach, Florida 33139

                                                         Telephone: 305-397-8077
                                                         Facsimile: 305-763-8057
                                                By:
                                                         /s/ Paul A. Sack
                                                         PAUL A. SACK, ESQ.
                                                         FBN: 363103
                                                         Primary: paul@paulsacklaw.com
                                                         Ps1619@bellsouth.net
                                                         R. BRANDON DEEGAN, ESQ.
                                                         FBN: 117368
                                                         Primary: deegan@paulsacklaw.com




                                                     7
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 44 of 68



                                                     EXHIBIT
                                                     EXHIBIT A
                                                             A




       CtvKmcp •«* r»OC
       'Hill                                                    BruAteo to Fil.no *""
                                             UNO** tMS tAW» Ehycrccd BY TH« EEOC
                                  //M tMWrtf**'

                             0| ••




     ruivAtt Suit Hiruns             - r*^."s£^   ss
                                              In Employment Ant (Aut A)
                                          r>t«cnmirvrtkNi
                                                                                                            m Ihe Charge within
    In order to pursue this mat* further you must 1 <» a '»asu I ayamt the reJOondon-IS) name a                  Once tfvs SO-
    jodayj ot the dat. you receive this Not.ce Vwsiote, vol sho.-d keep» a reco'd °'th{* d*                              d to
                                                                                                                         . arc it-




     ii ||J«1W1 where the Notice is signed) v the cete ol the postmark . it la <*-
     Voor tewsul, maybe' ted .n U S District Court ot a                                               ,S» Z 223df
     State court la me V^^v'1                         L.^e/i'Tenou^' you must tile a -cnntpla.ilf that cw.ta.ns a short
     ..her talking to your attorney F*rvg ttk» Notice a nrt etio J                          courts often -cqj re that a copy of
     *tatonent ot in. 'acts o. yow case wn«* shows th« you,ms *Md ter                                     ^^^ ^
     your Charge must be attached to »«                     ^             ^ „ ^uct., , aa:e n| tanh       Your sun may include
      charge                                                             by court demons, matter* Ike or nrateC to .no 'natter.


                   ^eTeTiTy                      sur.s are brought n tne Stale wrtem the a-leged untewful prwekee occurred but ir
      t^S^U^M^bJbrtSahl wheni relevant omptoymerM rocords ' « k«*. where the- employment wo. e ha..
                          has <s man. oh re I. you he.. .fcepte q, nntiors you usually can ge, answersfron,
                          the reeponnm-
        «« on.ee Ol tne Slunk of d» court whan you wo orlnB.ng su« but do not expect that oft** to write your complain:
        ot trijk'a.0 xya**1 *va:©gy <J*c«*on& tor you


        Private Suir Riohts           -     Equal Pay Act (EPA):

        EPA su-ti mutr te fled m court wrttvn 2 years <3 years for w- ful no shone) ot the akeqod EPA underpayment rbacx

       mm pie. if you were underpaid under the EPA for work pertormne trom Tit/OS to 12> 1.08. you shou'd He sun
       Peforc 7't/tp - not 12/1/10 « order to 'ecover unpad wages Cue for duty 7008 Ttvs tme .'mil tor tiWig an EPA
       tut rt tepa'a'a from the 90-day r.'ing perxxJ undo' Tele Vtl 'he ADA. GINA or the ADEA refer-ttd to above
       Therefore if you also pan to sue under Tie VII the ADA. GINA or the ADEA, in addition to Sung on lrve EPA
      claim suit must be Ned wvth r 90 days of this Notice ar-4 with n the 2- or 3-year EPA back pay recovery pervod


      Attorney Representation                -     Title VII, the ADA or GINA:


     If you cannot afford or have been unable to obtain a iiwyer to 'oprosort you tho U S Distinct Court having jurisdiction
     " >ouf auc ",Jv        lr:      ckwnsiances asset you r\ obtaining a lawyer Requests for such assistance must be
                                                                                                        detail your
     made to me u S Dutret Court r the form and manner it requres (yoj shocid be preparec to explaen in
                                                                                                             above ,
    efrns ;o retain an attorney) Requests should be made wcl before the end of the 90-day penod mentioned
    because such requests do not relieve you of the roqu.romont to bring suit within 90 days


    Attorney Rfh-rmai ano EFOC Assistance                               All Statutes

    you may comaci tho EfcC          mpreean'ntivo shovm on your Notre -t you m-r<3 help in frnding a lowyr' or ir you h.nvti any
                                            including Jdvce O" wtven U S     tXntnct Col*1 c»   I.e.* y . ,* caw   rt y>j no,„j
    questone about your legal nyhts
                                                                                                            okI p-ur<Jr
    miCHv • or obtan a copy ot >idormat*>n «i EfOCs fte on the ciwrgo. pleaee rwqimr.( it prompdy r. writro
    your ciiarge number (as shown on your Notice)            While EEOC Ompoys Charge tiles u'lnr a rorn.r trrn ' VI marge '-le»
                                                                                                    Ik. • •• I'*- i-ii m
    are kept tnr at mast b wis eher our last action on the case Tlieietwe If you Mo su< and wuix lu
                                                                                                     » I ilitud bo
    tie please make your review request within 6 months ol this Notice (Roforo fit ng suit, any -eqi
    made wrtvn T» re«t 90 days )

                      fx VOW RLE SUTT. PLEASE SEND A COPY OP YOUR COURT COMPi AWT TO THIS OTHCt



L




                                                                                     88
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 45 of 68




                                                                                                   Opportunity Commission
                StCA.                It ' ' • I   fI                 O S eotMt. BMPLOVMPNT
                                                                          Dismissal and Notice of Rights
                                                                                                           rn...>   Miami District Oftlce       «,»««,
               IJ
                                                                                                                    Miami Tower. 100 S E 2nd Street
                                                                                                                    Suit* 1M0
                                                                                                                    Miami, FL 35131



                                                       Or- fW of                   emmm f**mav *•
                ED                                     x -^T/DLNTJAL (7?CrR*1«C-' ?(*,/
                                                                                                                                            TeicohoneNo
                                                                       FEOC Hoprs«*ntativo
           EEOC Own* NO
                                                                       Yo'anda Ramiroi,
                                                                                                                                            (305) 808-1767
            510-2016-04085                                              Investigato*

            THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                                      7ho facts aleged In Use charge fall to suite a ctwm imder any ol me statutes enforced by Fie EEOC

                                       Your allegations dd not mvotve a dlsabi'dy as rtwined by me Amecttans Wim DtsabBibes Act

                   |         |         The Respondent employs loss thsn the inquired number of employees or Is not otberwee cohered by Ifw statutes

                   \         I          Your charge was not tlmefy filed with EEOC; in other words- you waded too long after the dalefs) of the abegwl
                                         d crimination So N© your cfvkrgu

                       \X \               TK© EEOC issue* the fc'.cwnq determination Basod upon Ks .nvostigabor . 9w f-EOC »s u^ifcie to conclude th.it the
                                          intc--mat»>n obtained establraheis wlatiars of the statutes : his does not wrrlify that the respondent e» in cxirnplk»nc© with
                                           The statutes. No tadlng ts matte as to .my other issues that nk/tf be construed as having been raised by thts charge
                        \        \          The EEOC ho* adopted U»e finding* af the state or kx.a' fair employment protects agency that investigated this diarcjs
                        I        I           Other (brjgfly state)


                                                                                - NOTICE OF SUIT RIGHTS -
                                                                           {£*e no aoaborai tnfvmehon otiw-n po to ttvs torm.f

              Title VII. the America/is with Disabilities Act. the Genetic Information Nondiscrimination Act, or the Ago


                                                                                                                                                               Your
                                                                                                                                             on ttvs ennrgn will be
            fosf       (The time limit for filing suit based on a claim under slato law may be different )




          uS&SESlS' ssr:r^ri;                                                                                rr                                   ^ „ ».
                                                                                                                                       IPorethan 2 years (3 vearsi
                          P" ° '°
          before you fife suft may not be collectible.                                                    VIO,a,,°nS ,hat

                                                                                          On behalf of the Commission

                                                                                                                                            MAR 1
         Encteikresivi
                                                                                       Michael J. Farreli,
                                                                                                                                                     (Oare Kta*d>
                                                                                        District Director
                        Giordano Vila
                        VP of Human Resources
                        KlehTs I L'otoal USA. Inc.
                            10 Hudson Y ards
                            New York. NY 10001




                                                                                               9
Filing Case 1:20-cv-22952-BB
       # 107956798             Document04:58:09
                     E-Filed 05/26/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 46 of 68



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2019-017539-CA-01
         SECTION: CA02
         JUDGE: Alan Fine

         Anthony Burgos
         Plaintiff(s)

         vs.

         Designer Fragrances & Cosmetics Company
         Defendant(s)
         ____________________________/

            CASE MANAGEMENT ORDER GRANTING PLAINTIFF'S MOTION TO AMEND
                                   COMPLAINT

         THIS CAUSE came before the Court on May 22, 2020 for a Case Management Conference pursuant
         to the Court’s Order and notice. After reviewing Plaintiff’s Motion to Amend Plaintiff’s Complaint;
         having heard argument of counsel; and being otherwise fully informed, it is ORDERED AND
         ADJUDGED:

               1. Plaintiff’s Motion to Amend Plaintiff’s Complaint is GRANTED. The Amended Complaint
                  attached to Plaintiff’s Motion to Amend is deemed filed as of the date of this Order.
               2. The Style is amended in this case to reflect all parties as follows: ANTHONY BURGOS vs.
                  DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL’S and L’OREAL USA,
                  INC. d/b/a KIEHL’S.
         DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 26th day of May,
         2020.




                                                                  2019-017539-CA-01 05-26-2020 4:52 PM
                                                                     Hon. Alan Fine

                                                                     CIRCUIT COURT JUDGE
                                                                     Electronically Signed




   Case No: 2019-017539-CA-01                                                                           Page 1 of 2
  Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 47 of 68




        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Paul A Sack, paul@paulsacklaw.com
      Paul A Sack, ps1619@bellsouth.net
      R. Brandon Deegan, deegan@paulsacklaw.com


      Physically Served:




Case No: 2019-017539-CA-01                                                    Page 2 of 2
Filing Case 1:20-cv-22952-BB
       # 108237297             Document09:14:53
                     E-Filed 06/02/2020 1-2 Entered
                                                AM on FLSD Docket 07/16/2020 Page 48 of 68


                          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                 IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        DIVISION       CIVIL ACTION SECOND ALIAS SUMMONS            CASE NUMBER: 2019-017539-CA-01

        ( X ) Civil

        ( ) Other


        PLAINTIFF vs. DEFENDANTS
                                                                    CLOCK IN
        ANTHONY BURGOS,

        vs.

        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL’S and
        L’OREAL USA, INC. d/b/a KIEHL’S


        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

        YOU ARE COMMANDED to serve this summons, and a copy of the Amended Complaint in this
        action on the following named Defendant:

                 TO:   DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL’S
                       c/o Registered Agent:
                       Corporation Service Company
                       1201 Hays Street
                       Tallahassee, Florida 32301-2525




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiff’s
        Attorney: Paul A. Sack, Esq.



        Whose address is:      PAUL A. SACK, ESQ.
                               1210 Washington Avenue
                               Suite 245
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 49 of 68



                        Miami Beach, Florida 33139
                        Telephone: (305) 397-8077
                        E-mail: paul@paulsacklaw.com
                        Ps1619@bellsouth.net

  within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
  service, and to file the original of the defenses with the Clerk of this Court either before service
  on Plaintiff’s attorney or immediately thereafter. If a Defendant fails to do so, a default will be
  entered against that Defendant for the relief demanded in the Complaint.


  HARVEY RUVIN, CLERK

  CLERK OF THE COURT         By:_______________________           DATE_______
                                     Deputy Clerk

                                                                       COURT SEAL
Filing Case 1:20-cv-22952-BB
       # 108236515             Document09:03:36
                     E-Filed 06/02/2020 1-2 Entered
                                                AM on FLSD Docket 07/16/2020 Page 50 of 68


                          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                 IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        DIVISION       CIVIL ACTION SUMMONS          CASE NUMBER: 2019-017539-CA-01

        ( X ) Civil

        ( ) Other


        PLAINTIFF vs. DEFENDANTS
                                                                    CLOCK IN
        ANTHONY BURGOS,

        vs.

        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL’S and
        L’OREAL USA, INC, d/b/a KIEHL’S


        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

        YOU ARE COMMANDED to serve this summons, and a copy of the Amended Complaint in this
        action on the following named Defendant:

                 TO:   L’OREAL USA, INC d/b/a KIEHL’S
                       c/o Registered Agent:
                       The Prentice-Hall Corporation System, Inc.
                       251 Little Falls Drive
                       Wilmington, Delaware 19808




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiff’s
        Attorney: Paul A. Sack, Esq.



        Whose address is:      PAUL A. SACK, ESQ.
                               1210 Washington Avenue
                               Suite 245
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 51 of 68



                        Miami Beach, Florida 33139
                        Telephone: (305) 397-8077
                        E-mail: paul@paulsacklaw.com
                        Ps1619@bellsouth.net

  within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
  service, and to file the original of the defenses with the Clerk of this Court either before service
  on Plaintiff’s attorney or immediately thereafter. If a Defendant fails to do so, a default will be
  entered against that Defendant for the relief demanded in the Complaint.


  HARVEY RUVIN, CLERK

  CLERK OF THE COURT         By:_______________________           DATE_______
                                     Deputy Clerk

                                                                       COURT SEAL
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 52 of 68
Filing # 108237297 E-Filed 06/02/2020 09:14:53 AM




                              IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                      IN AND FOR MIAMI-DADE COUNTY, FLORIDA




        DIVISION           CIVIL ACTION SECOND ALIAS SUMMONS          CASE NUMBER: 2019-017539-CA-01


        { X ) Civil


              ) Other




        PLAINTIFF vs. DEFENDANTS
                                                                      CLOCK IN
        ANTHONY BURGOS,


        vs.



        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL'S and
        L'OREAL USA, INC. d/b/a KIEHL'S



        THE STATE OF FLORIDA:
        To Each Sheriff of the State:


        YOU ARE COMMANDED              to serve this summons, and a copy of the Amended Complaint in this
        action on the following named Defendant:


                  TO:      DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL'S
                           c/o Registered Agent:
                           Corporation Service Company
                           1201 Hays Street
                           Tallahassee, Florida 32301-2525




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiffs
        Attorney:       Paul A. Sack, Esq.




        Whose address is:          PAULA. SACK, ESQ.
                                   1210 Washington Avenue
                                   Suite 245
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 53 of 68



                         Miami Beach, Florida 33139
                         Telephone: (305) 397-8077
                         E-mail: paul@paulsacklaw.com
                         Psl619@bellsouth.net


   within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
   service, and to file the original of the defenses with the Clerk of this Court either before service
   on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be
   entered against that Defendant for the relief demanded in the Complaint.




   HARVEY RUVIN, CLERK
                                                                              6/2/2020

   CLERK OF THE COURT         By:                                 %DATP
                                                                       4*

                                        Deputy Clerk


                                                                            COURT SEAL
     Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 54 of 68
Filing # 108236515 E-Filed 06/02/2020 09:03:36 AM




                              IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                      IN AND FOR MIAMI-DADE COUNTY, FLORIDA




        DIVISION           CIVIL ACTION SUMMONS         CASE NUMBER: 2019-017539-CA-01


        { X ) Civil


              ) Other




        PLAINTIFF vs. DEFENDANTS
                                                                        CLOCK IN
        ANTHONY BURGOS,


        vs.



        DESIGNER FRAGRANCES & COSMETICS COMPANY
        d/b/a KIEHL'S and
        L'OREAL USA, INC, d/b/a KIEHL'S



        THE STATE OF FLORIDA:
        To Each Sheriff of the State:


        YOU ARE COMMANDED              to serve this summons, and a copy of the Amended Complaint in this
        action on the following named Defendant:


                  TO:      L'OREAL USA, INC d/b/a KIEHL'S
                           c/o Registered Agent:
                           The Prentice-Hall Corporation System, Inc.
                           251 Little Falls Drive
                           Wilmington, Delaware 19808




        Each Defendant is required to serve written defenses to the complaint or petition on Plaintiffs
        Attorney:       Paul A. Sack, Esq.




        Whose address is:          PAULA. SACK, ESQ.
                                   1210 Washington Avenue
                                   Suite 245
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 55 of 68



                          Miami Beach, Florida 33139
                         Telephone: (305) 397-8077
                         E-mail: paul@paulsacklaw.com
                         Psl619@bellsouth.net


   within 20 calendar days after this Summons is served on that Defendant, exclusive of the day of
   service, and to file the original of the defenses with the Clerk of this Court either before service
   on Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be
   entered against that Defendant for the relief demanded in the Complaint.




   HARVEY RUVIN, CLERK

                                                                           6/2/2020
   CLERK OF THE COURT         By:                                >c3mte
                                        Deputy Clerk f             n


                                                                          COURT SEAL
Filing Case 1:20-cv-22952-BB
       # 109893357             Document03:34:01
                     E-Filed 07/07/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 56 of 68


                                                    IN THE CIRCUIT COURT OF THE ELEVENTH
                                                    JUDICIAL CIRCUIT, IN AND FOR MIAMI-DADE
                                                    COUNTY, FLORIDA


         ANTHONY BURGOS,
                                                    CASE NO. 2019-017539-CA-01
                         Plaintiff,

         v.

         DESIGNER FRAGRANCES &
         COSMETICS COMPANY d/b/a
         KIEHL’S and L’OREAL USA, INC.
         d/b/a KIEHL’S,

                         Defendants.


                               NOTICE OF APPEARANCE OF COUNSEL AND
                                 DESIGNATION OF E-MAIL ADDRESSES

                  The law firm of LITTLER MENDELSON, P.C. enters the appearance of Sherril Colombo,

        Esq. and Stella Chu, Esq. as Counsel for and on behalf of the Defendants, DESIGNER

        FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL’S (“Designer Fragrances”) and

        L’OREAL USA, INC. (“L’Oreal”), (“Defendants”), in the above-styled cause, and requests that

        all papers and pleadings, notices, correspondence, orders, and other papers be served upon them.

        Further, pursuant to Florida Rule of Judicial Administration 2.516, the undersigned hereby

        designates the following primary and secondary e-mail addresses for service of papers in this

        matter.

                        Primary E-mail: SColombo@littler.com

                        Primary E-mail: SSChu@ittler.com

                        Secondary E-mail: KLJackson@littler.com

        Date: July 7, 2020                          Respectfully submitted

                                                    /s/ Stella Chu
                                                    Sherril M. Colombo (FBN 948799)
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 57 of 68
                                                        Burgos v. Designer Fragrances and L’Oreal
                                                                     Case No. 2019-017539-CA-01
                                                                                        Page |2

                                                 Stella Chu (FBN 060519)
                                                 LITTLER MENDELSON, P.C.
                                                 Wells Fargo Center
                                                 333 S.E. 2nd Avenue, Suite 2700
                                                 Miami, Florida 33131
                                                 E-mail: scolombo@littler.com
                                                 E-mail: sschu@littler.com
                                                 Secondary: kljackson@littler.com
                                                 Telephone: (305) 400-7500
                                                 Facsimile: (305) 603-2552
                                                 Attorneys for Defendant Designer Fragrances &
                                                 Cosmetics Company and L’Oreal USA, Inc.




                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 7th day of July, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the Florida Court E-Filing, which will send a copy via

  email to the following: Attorneys for Plaintiff – Paul A. Sack, Esq., FBN 363103, and R. Brandon

  Deegan,         Esq.,          FBN   117368,   paul@paulsacklaw.com;      ps1619@bellsouth.net;

  deegan@paulsacklaw.com.


                                                 /s/ Stella S. Chu
                                                 Stella S. Chu, Esquire




  4834-5265-9138.1 054993.1137
Filing Case 1:20-cv-22952-BB
       # 109905938             Document05:29:00
                     E-Filed 07/07/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 58 of 68


                                                     IN THE CIRCUIT COURT OF THE ELEVENTH
                                                     JUDICIAL CIRCUIT, IN AND FOR MIAMI-
                                                     DADE COUNTY, FLORIDA


        ANTHONY BURGOS,
                                                     CASE NO. 2019-017539-CA-01
                       Plaintiff,

        v.

        DESIGNER FRAGRANCES &
        COSMETICS COMPANY d/b/a
        KIEHL’S and L’OREAL USA, INC.
        d/b/a KIEHL’S,

                       Defendants.


              DEFENDANTS DESIGNER FRAGRANCES & COSMETICS COMPANY AND
             L’OREAL USA, INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                             RESPOND TO AMENDED COMPLAINT

               Defendants DESIGNER FRAGRANCES & COSMETICS COMPANY (“Designer

        Fragrances”) and L’OREAL USA, INC. (“L’Oreal”), (“Defendants” collectively), by and

        through undersigned counsel, move for an unopposed extension of time up to and including

        July 24, 2020 within which to serve its response to Plaintiff’s Amended Complaint. In support

        thereof, Defendants state as follows:

               1.      On or about June 11, 2019, Plaintiff filed the instant action against Defendant

        Designer Fragrances & Cosmetics Company (only); the lawsuit was subsequently served on

        Defendant Designer Fragrances on August 22, 2019.          Defendant Designer Fragrances was

        unaware that it had been served (until it investigated this claim in July 2020 after having become

        aware of the amended complaint described below) and following a default motion filed by

        Plaintiff, a Clerk’s default was entered as to Designer Fragrances on January 8, 2020. Defendant

        Designer Fragrances intends to file an unopposed motion to set that default aside.
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 59 of 68
                                                       Burgos v. Designer Fragrances and L’Oreal
                                                                    Case No. 2019-017539-CA-01
                                                                                       Page |2

         2.      On May 12, 2020, Plaintiff moved to amend the Complaint to add Defendant

  L’Oreal to the lawsuit. The lawsuit was deemed filed as of May 26, 2020 per the Court’s May

  26, 2020 order.

         3.      The Amended Complaint was served on Defendant L’Oreal on June 17, 2020,

  making L’Oreal’s response to the amended Complaint due on July 7, 2020.

         4.      Undersigned counsel for both Defendants is still in the process of reviewing the

  pleadings and investigating Plaintiff’s claims. Accordingly, Defendants desire an extension of

  time up to and including July 24, 2020 so that they can properly evaluate Plaintiff’s claims and to

  file a proper response.

         5.      The undersigned conferred with Plaintiff’s counsel, and Plaintiff’s counsel has

  agreed to the relief requested herein.

         6.      The requested extension will promote the interests of justice and serve judicial

  economy. The requested extension will also not prejudice Plaintiff.

         WHEREFORE, Defendant respectfully requests that this honorable Court grant

  Defendants’ motion for extension of time and provide Defendants up to and including July 24,

  2020 in which to respond to the Complaint.

  Date: July 7, 2020                           Respectfully submitted

                                               /s/ Stella Chu
                                               Sherril M. Colombo (FBN 948799)
                                               Stella Chu (FBN 060519)
                                               LITTLER MENDELSON, P.C.
                                               Wells Fargo Center
                                               333 S.E. 2nd Avenue, Suite 2700
                                               Miami, Florida 33131
                                               E-mail: scolombo@littler.com
                                               E-mail: sschu@littler.com
                                               Secondary: kljackson@littler.com
                                               Telephone: (305) 400-7500
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 60 of 68
                                                            Burgos v. Designer Fragrances and L’Oreal
                                                                         Case No. 2019-017539-CA-01
                                                                                            Page |3

                                                     Facsimile: (305) 603-2552
                                                     Attorneys for Defendants Designer Fragrances &
                                                     Cosmetics Company and L’Oreal USA, Inc.


                                          CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 7th day of July, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the Florida Court E-Filing, which will send a copy

  via email to the following: Attorneys for Plaintiff – Paul A. Sack, Esq., FBN 363103, and R.

  Brandon       Deegan,          Esq.,   FBN   117368, paul@paulsacklaw.com;     ps1619@bellsouth.net;

  deegan@paulsacklaw.com.


                                                     /s/ Stella S. Chu
                                                     Stella S. Chu, Esquire




  4852-4002-1698.1 054993.1137
Filing Case 1:20-cv-22952-BB
       # 110039269             Document09:21:39
                     E-Filed 07/09/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 61 of 68



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2019-017539-CA-01
         SECTION: CA02
         JUDGE: Alan Fine

         Anthony Burgos
         Plaintiff(s)

         vs.

         Designer Fragrances & Cosmetics Company et al
         Defendant(s)
         ____________________________/

                 AGREED ORDER SETTING ASIDE CLERK'S DEFAULT RE DESIGNER
               FRAGRANCES & COSMETICS COMPANY ENTERED ON JANUARY 8, 2020


                 THIS CAUSE having come before the Court upon Defendant Designer Fragrances &

         Cosmetics Company’s Unopposed Motion to Vacate or Set Aside Clerk’s Default Entered on

         January 8, 2020 and the Court having reviewed the file and Plaintiff’s counsel having agreed to

         the request sought herein and being otherwise advised in the premises, it is hereby:

                 ORDERED AND ADJUDGED as follows:


                 Defendant Designer Fragrances & Cosmetics Company’s Unopposed Motion is hereby
         GRANTED. The Default Entered on January 8, 2020 is hereby vacated and/or set aside.




   Case No: 2019-017539-CA-01                                                                       Page 1 of 2
  Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 62 of 68




      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 9th day of July,
      2020.




                                                       2019-017539-CA-01 07-09-2020 9:15 PM
                                                          Hon. Alan Fine

                                                             CIRCUIT COURT JUDGE
                                                             Electronically Signed



        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      KL Jackson, kljackson@littler.com
      Paul A Sack, paul@paulsacklaw.com
      Paul A Sack, ps1619@bellsouth.net
      R. Brandon Deegan, deegan@paulsacklaw.com
      Sherril M Colombo, scolombo@littler.com
      Sherril M Colombo, KLJackson@littler.com
      Stella Si-Ping Chu, sschu@littler.com
      Stella Si-Ping Chu, KLJackson@littler.com


      Physically Served:




Case No: 2019-017539-CA-01                                                                  Page 2 of 2
Filing Case 1:20-cv-22952-BB
       # 110035081             Document05:36:13
                     E-Filed 07/09/2020 1-2 Entered
                                                PM on FLSD Docket 07/16/2020 Page 63 of 68


                                                              IN THE CIRCUIT COURT OF THE ELEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR MIAMI-DADE
                                                              COUNTY, FLORIDA


        ANTHONY BURGOS,
                                                              CASE NO. 2019-017539-CA-01
                           Plaintiff,

        v.

        DESIGNER FRAGRANCES &
        COSMETICS COMPANY d/b/a
        KIEHL’S and L’OREAL USA, INC.
        d/b/a KIEHL’S,

                           Defendants.


                   DEFENDANT DESIGNER FRAGRANCES & COSMETICS COMPANY’S
                  UNOPPOSED MOTION TO VACATE OR SET ASIDE CLERK’S DEFAULT
                       JUDGMENT WITH MEMORANDUM OF LAW IN SUPPORT

                   Defendant, DESIGNER FRAGRANCES & COSMETICS COMPANY d/b/a KIEHL’S

        (“Designer Fragrances”), pursuant to Florida Rule of Civil Procedure 1.540(b), hereby files its

        Unopposed Motion to Vacate or Set Aside Default, and in support thereof, states as follows:

                   1.      On June 11, 2019, Plaintiff filed the instant action against Designer Fragrances &

        Cosmetics Company.

                   2.      Designer Fragrances was served with the Summons1 and Complaint in this action

        on August 11, 2019, via its Registered Agent in Florida.

                   3.      Designer Fragrances’ responsive pleading, therefore, was due on September 11,

        2019.

                   4.      No response was timely served or filed by Designer Fragrances due to a clerical

        error and oversight.



        1
            There has since been an Amended Complaint filed adding L’Oreal USA, Inc. as an additional Defendant party.



        4819-1480-4674.1 054993.1137
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 64 of 68
                                                          Burgos v. Designer Fragrances and L’Oreal
                                                                       Case No. 2019-017539-CA-01
                                                                                          Page |2

           5.        On September 24, 2019, Plaintiff filed his Motion for Clerk’s Default as to

  Designer Fragrances, followed by an amended Motion for Default on October 18, 2019.

           6.        The Clerk issued a Clerk’s default as to Designer Fragrances on January 8, 2020.

           7.        On June 17, 2020, Co-Defendant L’Oreal USA, Inc., also represented by

  undersigned counsel, received notice of service of Plaintiff’s Amended Complaint as it was sent

  to L’Oreal’s Registered Agent.

           8.        Upon receiving this Amended Complaint, Defendant L’Oreal retained

  undersigned counsel. After examining the docket, undersigned counsel learned that Plaintiff

  served the Summons and Complaint on the Registered Agent of Designer Fragrances on August

  22, 2019.

           9.        Upon immediate discovery of this on July 3, 2020, undersigned counsel contacted

  Plaintiff’s counsel to seek an agreement on this motion to vacate the Clerk’s default. Plaintiff’s

  counsel agreed to this requested relief.

           10.       Pursuant to Florida Rule of Civil Procedure 1.540(b)(1), a court may set aside a

  default judgment if it was the result of mistake, inadvertence, surprise or excusable negligence.”

           11.       A Party moving to vacate a default judgment must demonstrate three things:

  (1) the failure to file a responsive pleading was the result of excusable neglect; (2) the moving

  party has a meritorious defense; and (3) the moving party acted with due diligence in seeking

  relief from default. See e.g. Florida Eurocars, Inc. v. T.J. Pecorak, 110 So.3d 513 (Fla. 4th

  DCA 2013).

           12.       Excusable negligent is found where “inaction results from clerical or secretarial

  error, reasonable misunderstanding, a system gone awry or any other of those foibles to which

  human nature is heir.” Florida Eurocars, Inc. v. T.J. Pecorak, 110 So.3d 513 (Fla. 4th DCA



  4819-1480-4674.1 054993.1137
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 65 of 68
                                                           Burgos v. Designer Fragrances and L’Oreal
                                                                        Case No. 2019-017539-CA-01
                                                                                           Page |3

  2013). Court have set aside defaults when the excusable negligent resulted from mishandling or

  misfiling of the initial pleadings. See Hialeah, Inc. d/b/a/ Hialeah Park v. Adams, 566 So.2d 350

  (Fla. 3rd DCA 1990).

           13.       A meritorious defense is established by attaching an Answer which sets out in

  detailed a number of affirmative defenses. See Elliot v. Aurora Loan Services, LLC, 31 So.3d

  304 (Fla. 4th DCA 2010).

           14.       Finally, due diligence is established by taking affirmative and timely steps to file

  a motion to vacate the default and engage in contacting counsel to determine if the matter could

  “be resolved by agreement rather than by resort to the court.” Florida Eurocars, Inc. v. T.J.

  Pecorak, 110 So.3d 513 (Fla. 4th DCA 2013).

           15.       More importantly, “Florida public policy favors the setting aside of defaults so

  that controversies may be decided on the merits.” Elliot v. Aurora Loan Services, LLC, 31 So.3d

  304 (Fla. 4th DCA 2010).

           16.       Here, Defendant Designer Fragrances first learned of the default only after

  receiving notification from undersigned counsel (on July 3, 2020) after L’Oreal was served on

  June 17, 2020 and proceeded to retain undersigned counsel. Immediately after being retained by

  L’Oreal, undersigned counsel pulled the docket and then became aware of the default and

  forwarded that information to Defendant’s in-house counsel. Upon receiving notification of the

  clerk’s default, it was discovered that Designer Fragrances was in fact served on August 22,

  2019; however, nothing further was done as the complaint was misplaced due to an unusual

  internal oversight. This unfortunate oversight is exactly the kind of secretarial or clerical error

  that Florida courts define as excusable error. See e.g. Hialeah, Inc., 566 So.2d at 350-351

  (reversing a denial of a motion to vacate for abuse of discretion because “a defendant’s neglect in



  4819-1480-4674.1 054993.1137
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 66 of 68
                                                          Burgos v. Designer Fragrances and L’Oreal
                                                                       Case No. 2019-017539-CA-01
                                                                                          Page |4

  responding to a complaint is excusable when the inadvertence was due to the mishandling or

  misfiling of suit papers.”).

           17.       Designer Fragrances would suffer great prejudice if this judgment is not vacated

  because it has meritorious defenses to Plaintiff’s claims in this case.

           18.       Further, on the same day of discovering this clerical error, undersigned counsel

  contacted Plaintiff’s counsel to determine if the vacating of the Clerk’s default “could be

  resolved by agreement,” as prescribed in Florida Eurocars, Inc., 110 So.3d at 516 (“defense

  counsel was entirely correct in contacting plaintiffs’ [sic] counsel initially to determine if this

  matter could be resolved by agreement rather than by resort to the court. This procedure should

  be encouraged, not penalized.”). Plaintiff’s counsel agreed with the request sought.

           19.       Since the default was a result of excusable neglect which Designer Fragrances has

  been timely addressed, this Court should vacate/set aside the default and allow the proceedings

  to be resolved on its merits.

  Date: July 9, 2020                              Respectfully submitted

                                                  /s/ Stella Chu
                                                  Sherril M. Colombo (FBN 948799)
                                                  Stella Chu (FBN 060519)
                                                  LITTLER MENDELSON, P.C.
                                                  Wells Fargo Center
                                                  333 S.E. 2nd Avenue, Suite 2700
                                                  Miami, Florida 33131
                                                  E-mail: scolombo@littler.com
                                                  E-mail: sschu@littler.com
                                                  Secondary: kljackson@littler.com
                                                  Telephone: (305) 400-7500
                                                  Facsimile: (305) 603-2552
                                                  Attorneys for Defendant Designer Fragrances &
                                                  Cosmetics Company and L’Oreal USA, Inc.




  4819-1480-4674.1 054993.1137
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 67 of 68
                                                            Burgos v. Designer Fragrances and L’Oreal
                                                                         Case No. 2019-017539-CA-01
                                                                                            Page |5



                                          CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 9th day of July, 2020, I electronically filed the

  foregoing with the Clerk of the Court using the Florida Court E-Filing, which will send a copy

  via email to the following: Attorneys for Plaintiff – Paul A. Sack, Esq., FBN 363103, and R.

  Brandon       Deegan,          Esq.,   FBN   117368, paul@paulsacklaw.com;   ps1619@bellsouth.net;

  deegan@paulsacklaw.com.


                                                     /s/ Stella S. Chu
                                                     Stella S. Chu, Esquire




  4819-1480-4674.1 054993.1137
Case 1:20-cv-22952-BB Document 1-2 Entered on FLSD Docket 07/16/2020 Page 68 of 68



                                               IN THE CIRCUIT COURT OF THE ELEVENTH
                                               JUDICIAL CIRCUIT, IN AND FOR MIAMI-DADE
                                               COUNTY, FLORIDA


  ANTHONY BURGOS,
                                               CASE NO. 2019-017539-CA-01
                  Plaintiff,

  v.

  DESIGNER FRAGRANCES &
  COSMETICS COMPANY d/b/a
  KIEHL’S and L’OREAL USA, INC.
  d/b/a KIEHL’S,

                  Defendants.


        PROPOSED AGREED ORDER ON DEFENDANT DESIGNER FRAGRANCES &
       COSMETICS COMPANY’S UNOPPOSED MOTION TO VACATE OR SET ASIDE
                 CLERK’S DEFAULT ENTERED ON JANUARY 8, 2020

         THIS CAUSE having come before the Court upon Defendant Designer Fragrances &

  Cosmetics Company’s Unopposed Motion to Vacate or Set Aside Clerk’s Default Entered on

  January 8, 2020 and the Court having reviewed the file and Plaintiff’s counsel having agreed to

  the request sought herein and being otherwise advised in the premises, it is hereby:

         ORDERED AND ADJUDGED as follows:

         Defendant Designer Fragrances & Cosmetics Company’s Unopposed Motion is hereby

  GRANTED. The Default Entered on January 8, 2020 is hereby vacated and/or set aside.

         DONE and ORDERED in Chambers in Miami-Dade County, Florida, this ______ day

  of July 2020.


                                                       _____________________________
                                                       HON. ALAN FINE
                                                       CIRCUIT COURT JUDGE

  cc: All Counsel of Record
